


Use these links to rapidly review the document
Exhibit 10.10 TABLE OF CONTENTS



Exhibit 10.10


LOAN AGREEMENT

between

GOLF HOST RESORTS, INC.

"Borrower"

and

GOLF TRUST OF AMERICA, L.P.

"Lender"

--------------------------------------------------------------------------------






TABLE OF CONTENTS




 
R E C I T A L S ARTICLE I   1.1 Defined Terms   1.2 Rules of Construction
ARTICLE II   2.1 Agreement to Lend and Borrow   2.2 Evidence of Indebtedness  
2.3 Tranche I Loan Interest     (a) Base Interest     (b) Increase in Base
Interest     (c) Participating Interest     (d) Annual Reconciliation of
Participating Interest     (e) Record-keeping   2.4 Tranche II Loan Interest  
2.5 Additional Charges   2.6 Late Payment of Interest   2.7 No Deductions   2.8
Payment of Principal   2.9 Prepayment   2.10 Security   2.11 Partial Release
ARTICLE III   3.1 Loan Documents   3.2 Borrower's Deliveries   3.3
Representations, Warranties and Covenants   3.4 Title Insurance   3.5 Title to
Property   3.6 Condition of Property   3.7 Utilities   3.8 Liquor License   3.9
Partnership Agreement   3.10 Certification of Non-Foreign Status   3.11 Legal
Opinions   3.12 Satisfaction or Waiver of Conditions Precedent to Merger
Agreement ARTICLE IV   4.1 Disbursement on Closing Date   4.2 Requests for
Subsequent Disbursements of the Tranche I Loan   4.3 Requests for Subsequent
Disbursements of the Tranche II Loan  


i

--------------------------------------------------------------------------------



ARTICLE V   5.1 Organization and Power   5.2 Authorization and Execution   5.3
Noncontravention   5.4 No Special Taxes   5.5 Compliance with Existing Laws  
5.6 Real Property   5.7 Personal Property   5.8 Warranties and Guaranties   5.9
Insurance   5.10 Condemnation Proceedings; Roadways   5.11 Litigation   5.12
Labor Disputes and Agreements   5.13 Financial Information   5.14 Organizational
Documents   5.15 Land Use   5.16 Hazardous Materials   5.17 Utilities   5.18
Curb Cuts   5.19 Leased Property   5.20 Defects and Hazards   5.21 Principal
Place of Business   5.22 Single Purpose Entity   5.23 Removal of Collateral  
5.24 Rights in Escrow Account   5.25 Notices Under Merger Agreement  

ii

--------------------------------------------------------------------------------



ARTICLE VI   6.1 Obligation to Withhold Distributions   6.2 Impositions     (a)
Payment of Impositions     (b) Information and Reporting     (c) Refunds   (d)
Utility Charges   (e) Assessment Districts   6.3 Maintenance of the Collateral  
  (a) Maintenance of Property     (b) Borrower's Obligations   6.4 Use of
Property     (a) Use     (b) Specific Prohibited Uses     (c) Membership Sales  
  (d) Grant of Easements, Etc.     (e) Borrower's Additional Covenants as to Use
  6.5 Hazardous Materials     (a) Remediation     (b) Borrower's Indemnification
of Lender     (c) Survival of Indemnification Obligations     (d) Environmental
Violations at Expiration or Termination of Agreement     (e) Environmental
Statements   6.6 Maintenance and Repair     (a) Borrower's Obligations     (b)
Mechanic's Liens   6.7 Borrower's Right to Modify Property     (a) Borrower's
Right to Construct     (b) Scope of Right   6.8 Lender's Right to Audit
Calculation of   6.9 Annual Budget   6.10 Financial Statements   6.11 Liens,
Encroachments and Other Title Matters     (a) Liens     (b) Encroachments and
Other Title Matters     (c) Survey   6.12 Permitted Contests     (a)
Authorization     (b) Indemnification of Lender   6.13 Legal Requirements   6.14
Actions Affecting Property   6.15 Material Agreements   6.16 Lender Inspections
  6.17 Trade Names   6.18 Officer's Certificates   6.19 Protective Advances  
6.20 Reporting of Original Issue Discount  


iii

--------------------------------------------------------------------------------



ARTICLE VII   7.1 General Insurance Requirements     (a) All Risk     (b)
Liability     (c) Flood     (d) Worker's Compensation   7.2 Other Insurance  
7.3 Replacement Cost   7.4 Waiver of Subrogation   7.5 Form Satisfactory, Etc.  
7.6 Change in Limits   7.7 Blanket Policy   7.8 Insurance Proceeds   7.9
Disbursement of Proceeds   7.10 Excess Proceeds, Deficiency of Proceeds   7.11
Reconstruction Covered by Insurance     (a) Destruction Rendering Property
Unsuitable for its Primary Use     (b) Destruction Not Rendering Property
Unsuitable for its Primary Use   7.12 Reconstruction Not Covered by Insurance  
7.13 No Abatement of Obligations   7.14 Damage Near End of Term ARTICLE VIII  
8.1 Total Taking   8.2 Partial Taking   8.3 Restoration   8.4 Award-Distribution
  8.5 Temporary Taking ARTICLE IX   9.1 Capital Replacement Fund   9.2 Capital
Replacement Fund to Be Held Pursuant to the Terms of the Westin Management
Agreement ARTICLE X   10.1 Events of Default   10.2 Payment of Costs   10.3
Appointment of Receiver   10.4 Waiver   10.5 Prepayment Premium   10.6
Application of Funds ARTICLE XI ARTICLE XII   12.1 Prohibition Against   12.2
Leases     (a) Permitted Leases     (b) Terms of Leases     (c) Copies     (d)
Assignment of Rights in Leases     (e) Licenses, Etc.   12.3 Transfers   12.4
REIT Limitations   12.5 Management Agreement  

iv

--------------------------------------------------------------------------------



ARTICLE XIII   13.1 Arbitration   13.2 Arbitration Procedures ARTICLE XIV   14.1
Lender May Grant Liens   14.2 Borrower's Right of First Offer to Purchase   14.3
Lender's Right of First Offer to Purchase ARTICLE XV   15.1 Borrower's
Indemnification of Lender   15.2 Lender's Indemnification of Borrower   15.3
Mechanics of Indemnification   15.4 Survival of Indemnification Obligations;
Available Insurance Proceeds ARTICLE XVI   16.1 Notices   16.2 Authority to File
Notices   16.3 Inconsistencies with Loan Documents   16.4 No Waiver; Remedies
Cumulative   16.5 Lender Approval of Instruments and Parties   16.6 Lender
Determination of Facts   16.7 Incorporation of Preamble, Recitals and Exhibits  
16.8 Entire Agreement   16.9 Further Assurances   16.10 Changes, Waivers,
Discharge and Modifications in Writing   16.11 Choice of Law   16.12
Disbursements in Excess of Loan Amount   16.13 Counterparts   16.14 Time is of
the Essence   16.15 Attorneys' Fees   16.16 Severability   16.17 Interest Rate
Limitation   16.18 Brokers   16.19 Non-Recourse as to Lender and Borrower  
16.20 No Relationship   16.21 Successors and Assigns   16.22 Competition Between
Lender and Borrower   16.23 Waiver of Jury Trial   16.24 Right of First Offer to
Lease Additional Golf Courses Proximate to the Innisbrook Property

v

--------------------------------------------------------------------------------



EXHIBITS:

EXHIBIT A   LEGAL DESCRIPTION OF INNISBROOK PREMISES EXHIBIT B   LEGAL
DESCRIPTION OF TAMARRON PREMISES EXHIBIT C   CALCULATION OF NET OPERATING INCOME
EXHIBIT D   CALCULATION OF GROSS REVENUE DURING BASE YEAR EXHIBIT E   BUDGET
EXHIBIT F   DESCRIPTION OF PROPOSED SANDPIPER AND HOTEL COMMON AREA IMPROVEMENTS
EXHIBIT G   DISBURSEMENT PROCEDURES EXHIBIT H   OPINION OF BORROWER'S COUNSEL
EXHIBIT I   FORM OF PLEDGE AGREEMENT EXHIBIT J   FORM OF NOTE EXHIBIT K   FORM
OF SECURITIES PURCHASE AGREEMENT EXHIBIT L   FORM OF SECURITY AGREEMENT EXHIBIT
M   FORM OF DEED OF TRUST/MORTGAGE EXHIBIT N   FORM OF GUARANTY EXHIBIT O   FORM
OF BORROWER'S CLOSING CERTIFICATE EXHIBIT P   FORM OF PARTNERSHIP AGREEMENT
EXHIBIT Q   SPECIFIC CHANGE IN USE PROVISIONS FOR INNISBROOK EXHIBIT R  
WARRANTY DISCLOSURE SCHEDULE EXHIBIT S   PERSONAL PROPERTY SCHEDULE EXHIBIT T  
FAIR MARKET VALUE DETERMINATION PROCEDURES EXHIBIT U   ADDITIONAL
COLLATERAL-INNISBROOK PROPERTY

vi

--------------------------------------------------------------------------------




LOAN AGREEMENT


        THIS LOAN AGREEMENT (this "Agreement") is made as of June 20, 1997 by
and between GOLF HOST RESORTS, INC., a Colorado corporation ("Borrower"), and
GOLF TRUST OF AMERICA, L.P., a Delaware limited partnership ("Lender").


R E C I T A L S


        A.    On the Closing Date (as defined below), Borrower will own (i) that
certain real property located in the County of Pinellas, State of Florida
described on Exhibit A attached hereto (the "Innisbrook Premises"), together
with certain Tangible Personal Property (as defined below) and Intangible
Personal Property (as defined below) associated therewith (collectively with the
Innisbrook Premises, the "Innisbrook Property") and (ii) that certain real
property located in the County of La Plata, State of Colorado described on
Exhibit B attached hereto (the "Tamarron Premises"), together with certain
Tangible Personal Property and Intangible Personal Property associated therewith
(collectively with the Tamarron Premises, the "Tamarron Property").

        B.    Borrower has applied to Lender for the loan described herein for
the purpose of (i) purchasing certain Lender's Shares (as defined below)
pursuant to the Securities Purchase Agreement (as defined below) and
(ii) acquisition of the Innisbrook Property and the Tamarron Property.

        C.    Lender is willing to make the loan described herein, upon the
terms and subject to the conditions set forth herein. Each of the parties
acknowledges and agrees that the transaction contemplated hereby creates a
creditor/debtor relationship and not that of a landlord/tenant or partnership.

        NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS


        1.1    Defined Terms.     As used herein, the following terms have the
respective meanings set forth below:

        "AAA" has the meaning provided in Section 13.1.

        "Additional Base Interest" means interest, payable monthly, on each
dollar of the Tranche I Loan in excess of Sixty-Nine Million Nine Hundred
Seventy-Five Thousand Dollars ($69,975,000), accruing at the rate of 9.75% per
annum.

        "Additional Charges" has the meaning provided in Section 2.5.

        "Additional Collateral" means collectively:

        (a)   the Tamarron Property;

        (b)   Improvements located on the Tamarron Premises;

        (c)   those portions of the Innisbrook Property and those Improvements
located on the Innisbrook Premises that are not directly associated with the
operation of the golf course located on the Innisbrook Premises, as more
particularly shown on Exhibit U attached hereto;

        (d)   any rights of Golf Hosts, Inc., a Florida corporation (the parent
of Borrower) ("Golf Hosts") in and to any amounts held in the escrow account
established pursuant to the Escrow Agreement (as defined in the Merger
Agreement); and

        (e)   the Lender's Shares, exclusive of the Pledged Lender's Shares (and
provided such shares shall not be pledged to Lender and do not constitute
security for Borrower's

--------------------------------------------------------------------------------






obligations hereunder or otherwise under this Agreement or any of the other Loan
Documents).

        "Additional Interest Amount" means an amount of additional interest lent
to Borrower upon the date of the Transfer Triggering Event, calculated as
Seventeen Million Four Hundred Two Thousand Dollars ($17,402,000) on the
scheduled Maturity Date, discounted to present value using a discount rate of
11.50%.

        "Adjusted Net Operating Income" has the meaning set forth in Exhibit C
of this Agreement.

        "Advisory Association" means that certain association of lessees
operating golf courses under a lease with Lender or any Affiliate of Lender.

        "Affiliate" means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person.

        "Annual Budget" has the meaning provided in Section 6.9.

        "Assignee" means any entity to which Lender assigns all or any part of
the Loans or the Notes.

        "Assignment of Contracts and Permits" means a first priority assignment
of, and a first priority security interest in, the Innisbrook Agreements and the
Tamarron Agreements, executed by Borrower in favor of Lender, together with all
necessary third party consents to such assignment and such other parties as
Lender may require, all in form and substance satisfactory to Lender.

        "Authorizations" means all material licenses, permits and approvals
required by any governmental or quasi-governmental agency, body or officer for
the ownership, operation and use of the Property or any part thereof.

        "Award" means all compensation, sums or anything of value awarded, paid
or received on a total or partial Condemnation.

        "Bankruptcy Event of Default" means any Event of Default described in
Section 10.1(c), (d) or (e).

        "Base Interest" means, from time to time, (a) the Initial Base Interest,
plus (b) the Additional Base Interest, plus (c) the Tranche II Interest (if
applicable), in each case as increased from time to time pursuant to the terms
of this Agreement.

        "Base Interest Escalator" has the meaning provided in Section 2.3(b).

        "Base Year" means the calendar year 1996. A quarter-by-quarter
calculation of Gross Revenue in the Base Year is attached hereto as Exhibit D.

        "Borrower" means Golf Host Resorts, Inc. and any successor thereto, or
assignee thereof, as permitted by the terms of this Agreement.

        "Borrower's Counsel" means Mayer, Brown & Platt.

        "Borrower's Organizational Documents" means the partnership agreement,
articles of incorporation or operating agreement creating Borrower, all other
organizational documents of Borrower, and any and all amendments, supplements
and modifications thereto.

        "Business Day" means a day other than Saturday, Sunday or any day on
which banking institutions in the City of New York, New York are authorized or
required by law or other governmental action to be closed.

        "Capital Budget" has the meaning provided in Section 6.9.

2

--------------------------------------------------------------------------------






        "Capital Expenditures" means expenditures that are properly capitalized
under GAAP; provided that Capital Expenditures shall exclude the Tranche I
Capital Expenditures.

        "Capital Replacement Fund" means the amount of the Capital Replacement
Reserve, together with interest thereon as provided in Section 9.1, less amounts
withdrawn from the Capital Replacement Fund as provided in Section 9.1.

        "Capital Replacement Reserve" means an amount equal to $1,076,850 for
Fiscal Year 1997 (pro rated from the Closing Date), $2,000,000 for Fiscal Year
1998 and for each Fiscal Year thereafter such amount increased by 3% per annum,
compounded annually, through 2001 and 4% per annum thereafter, or such lesser
amount as may be mutually agreed to by Borrower and Lender. Such amount shall be
deposited by Borrower quarterly as part of the Capital Replacement Fund, as
provided in Section 9.1 hereof.

        "Certification of Non-Foreign Status" means a representation and
warranty contained in the Deed of Trust or in a separate affidavit, signed under
penalty of perjury by an authorized representative of Borrower stating (a) that
Borrower is not a "foreign corporation", "foreign partnership", "foreign trust",
or "foreign estate", as those terms are defined in the Code and the regulations
promulgated thereunder, (b) that Borrower is duly qualified to do business in
the States of Florida and Colorado, (c) Borrower's U.S. employer identification
number, and (d) the address of Borrower's principal place of business. Such
affidavit shall be consistent with the requirements of the regulations
promulgated under Section 1445 of the Code, as amended, and shall otherwise be
in form and substance acceptable to Lender.

        "Change of Control" means:

        (a)   the issuance and/or sale by Borrower or the sale by any
stockholder or partner of Borrower of a Controlling interest in Borrower to a
Person other than to a Person that is an Affiliate of Borrower, which shall
include spouses and lineal descendants of any stockholder of Borrower as well as
any trusts created for estate planning purposes where such stockholder and/or
spouses and lineal descendants are beneficiaries;

        (b)   the sale, conveyance or other transfer of all or substantially all
of the assets of Borrower (whether by operation of law or otherwise), other than
to a Person that is an Affiliate of Borrower;

        (c)   any other transaction, or series of transactions, which results in
the shareholders or partners who control Borrower as of the date hereof no
longer having Control of Borrower; or

        (d)   any transaction pursuant to which Borrower is merged with or
consolidated into another entity (other than an entity owned and Controlled by
an Affiliate of Borrower), and Borrower is not the surviving entity.

        Notwithstanding the foregoing, a Change of Control shall not be deemed
to have occurred for purposes of this Agreement if the shareholders or partners
who Control Borrower as of the date hereof remain in Control of Borrower through
an agreement or equity interest.

        "Closing Date" or "Closing" means the date upon which all of the
conditions set forth in Article III are satisfied and the proceeds of the
Tranche I Loan are disbursed to Borrower, which date shall in no event be later
than the Termination Date.

        "Code" means the Internal Revenue Code of 1986, as the same may be
amended or supplemented, and the rules and regulations promulgated thereunder.

        "Collateral" has the meaning given such term in the Security Agreement.

3

--------------------------------------------------------------------------------






        "Company" means GTA, Inc. and any subsidiaries thereof, including GTA LP
and GTA GP.

        "Condemnation" means (a) the exercise of any governmental power, whether
by legal proceedings or otherwise, by a Condemnor, and (b) a voluntary sale or
transfer by Lender to any Condemnor, either under threat of condemnation or
while legal proceedings for condemnation are pending.

        "Condemnor" means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.

        "Condominiums" means the residential condominiums located on the
Innisbrook Property.

        "Control" means (including, with correlative meanings, the terms
"Controlling" and "Controlled by"), as applied to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities, by contract or otherwise.

        "Conversion Date" means the date Borrower elects, in its sole
discretion, to receive additional Lender's Shares, purchased with the Tranche II
Loan, in accordance with the rights of Borrower provided in the Securities
Purchase Agreement.

        "Conversion Date Capitalization Rate" has the meaning given such term in
the Securities Purchase Agreement.

        "CPI" means the United States Consumer Price Index, All Urban Consumers,
U.S. City Average, All Items (1982-84=100).

        "Date of Taking" means the date the Condemnor has the right to
possession of the property being condemned.

        "Debt Service" means all Interest and principal payable by Borrower to
Lender pursuant to the terms of this Agreement.

        "Deed of Trust" means, collectively, one or more deeds of trust or
mortgages, with assignments of rents, fixture filings and memorandums of option
to purchase, in substantially the form attached hereto as Exhibit M, executed by
Borrower, as trustor or mortgagor, for the benefit of Lender as beneficiary or
mortgagee, creating a first priority lien, subject only to Permitted Exceptions,
on the Innisbrook Premises and the Tamarron Premises and all buildings, fixtures
and improvements now or hereafter owned or acquired by Borrower and situated
thereon, and all rights and easements appurtenant thereto, in the amount of the
Loan Amount.

        "Draw Request Documents" means the documents listed in clauses
(a) through (g), inclusive, of Exhibit G attached hereto.

        "Employment Agreements" shall mean all employment agreements, written or
oral, between Borrower and the persons employed with respect to the Property in
effect as of the date hereof.

        "Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §6901, et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801, et seq.; the Superfund
Amendments and Reauthorization Act of 1986, Pub. L. 99-499 and 99-563; the
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. § 651, et
seq.; the Clean Air Act, as amended, 42 U.S.C. §7401, et seq.; the Safe Drinking
Water Act, as amended, 42 U.S.C. §201, et seq.; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. §1251, et seq.; and all federal, state and
local environmental health and safety statutes, ordinance, codes, rules,
regulations, orders and

4

--------------------------------------------------------------------------------






decrees regulating, relating to or imposing liability or standards concerning or
in connection with Hazardous Materials.

        "Event of Default" means the occurrence of any of the events listed in
Section 10.1 and the expiration of any applicable cure period provided therein.

        "Fair Market Value" means the market value of the applicable Property on
the date of determination, as established pursuant to the procedures identified
on Exhibit T.

        "Financing Statement" means a UCC-1 financing statement executed by
Borrower in favor of Lender, perfecting Lender's security interest in the
Collateral, in form and substance satisfactory to Lender.

        "Fiscal Quarter" means the three-month periods (or applicable portions
thereof) in any Fiscal Year from January 1 through March 31, April 1 through
June 30, July 1 through September 30 and October 1 through December 31.

        "Fiscal Year" means the twelve (12) month period from January 1 to
December 31 of each year; provided that for purposes of the Term and the Pledge
Agreement, the first Fiscal Year shall be deemed to include the period from the
Closing Date to December 31, 1997.

        "Fixtures" means all permanently affixed equipment, machinery, fixtures,
and other items of real and/or personal property, including all components
thereof, now or hereafter located in, on or used in connection with and
permanently affixed to or incorporated into the Property, including all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, air and water pollution control, waste disposal,
air-cooling and air-conditioning systems and apparatus, sprinkler systems and
fire and theft protection equipment, all of which, to the greatest extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto.

        "Full Replacement Cost" means the actual replacement cost from time to
time of the improvement being insured, including the increased cost of a
construction endorsement, less exclusions provided in the fire insurance policy.

        "GAAP" means generally accepted accounting principles, consistently
applied.

        "Golf Hosts Guaranty" means the payment and performance guaranty to be
executed at Closing by Golf Hosts, Inc., a Florida corporation, as guarantor.

        "Gross Revenue" means all revenues accrued by Borrower (whether by
Borrower or any subtenants, assignees, concessionaires or licensees) from or by
reason of the operation of the operations at the Innisbrook Property calculated
in accordance with GAAP (but excluding reasonable reserves for refunds,
allowances and bad debts applicable to such operations), including (i) revenues
received from the operation of the hotel at the Innisbrook Property excluding
payments made by Borrower pursuant to the Master Lease, (ii) revenues from
membership initiation fees (to the extent described in Exhibit E attached
hereto), (iii) periodic membership dues, (iv) greens fees, (v) fees to reserve a
tee time, (vi) guest fees, (vii) golf cart rentals, (viii) parking lot fees,
(ix) locker rentals, (x) fees for golf club storage, (xi) fees for the use of
swim, tennis or other facilities, (xii) charges for range balls, range fees or
other fees for golf practice facilities, (xiii) fees or other charges paid for
golf or tennis lessons (except where retained by or paid to a USTA or PGA
professional in accordance with historical practice at the Innisbrook Property),
(xiv) fees or other charges for fitness centers, (xv) forfeited deposits with
respect to any membership application, (xvi) transfer fees imposed on any member
in connection with the transfer of any membership interest, (xvii) fees or other
charges paid to Borrower by sponsors of golf tournaments at the Innisbrook
Property, (xviii) advertising or placement fees paid by vendors in exchange for
exclusive use or name rights at the Innisbrook Property, (xvix) fees received in

5

--------------------------------------------------------------------------------






connection with any golf package sponsored by any hotel group, condominium
group, golf association, travel agency, tourist or travel association or similar
payments, (xx) the operation of snack bars, restaurants, bars, catering
functions, and banquet operations, (xxi) sale of merchandise and inventory on
the Innisbrook Property, and (xxii) photography services provided, however, that
Gross Revenue shall not include:

        (a)   The amount of all taxes, assessments, Impositions and other
governmental charges and assessments of every kind and nature, including,
without limitation, city, county, state or federal taxes, including all sales,
admissions, usage, or excise tax on the items included in Gross Revenue, which
is both added to or incorporated in the selling price and paid to the taxing
authority by Borrower;

        (b)   Revenues or proceeds from sales or trade-ins of machinery,
vehicles, trade fixtures or personal property owned by Borrower used in
connection with Borrower's operation of the Innisbrook Property;

        (c)   Interest or other income derived from the investment of surplus
funds or reserves;

        (d)   Any amounts recovered in any litigation against third parties
except for amounts awarded to compensate for lost revenues otherwise includable
in Gross Revenue;

        (e)   Any condemnation or taking proceeds, whether or not such proceeds
are characterized as compensation for lost rent;

        (f)    Insurance proceeds, unless (and except to the extent that) such
proceeds are characterized as business interruption and/or loss of "rental
value" insurance proceeds (except for such proceeds attributable to a Lease if
(and for so long as) the tenant thereunder has the right to terminate such Lease
as a result of the casualty in question);

        (g)   Any proceeds resulting from the sale, exchange, transfer,
financing or refinancing of all or any part of the Real Property, Tangible
Personal Property or Intangible Personal Property;

        (h)   Any capital or equity contributions or other infusions of capital
or equity to the Borrower or the sale of any Property, Collateral or Lender's
Shares;

        (i)    Any proceeds of any other indebtedness of the Borrower;

        (j)    Forfeited security deposits and other security deposits received
or surrender or termination payment made or other amounts received from tenants
or guests to compensate for damage to or loss of all or portions of the Real
Property or Tangible Personal Property; and

        (k)   Gratuities to employees if separately itemized on the customer's
bills or checks.

        "GTA GP" means GTA GP, Inc. and any successor thereto.

        "GTA, Inc." means Golf Trust of America, Inc., a Maryland corporation,
an Affiliate of Lender.

        "GTA LP" means GTA LP, Inc. and any successor thereto.

        "Guarantor" means Westin Hotel Company.

        "Hazardous Material" means any substance, material, waste, gas or
particulate matter which is regulated by any local, state or federal
governmental authority, including but not limited to any material or substance
which is (i) defined as a "hazardous waste", "hazardous material", or
"restricted hazardous waste" or words of similar import under any provision of
any Environmental Law; (ii) petroleum or petroleum products; (iii) asbestos;
(iv) polychlorinated biphenyl;

6

--------------------------------------------------------------------------------






(v) radioactive material; (vi) radon gas; (vii) designated as a "hazardous
substance" pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
Section 1251, et seq. (42 U.S.C. Section 1317); (viii) defined as a "hazardous
waste" pursuant to Section 1004 of the Resource Conservation and Recovery Act,
42 U.S.C. Section 6901, et seq. (42 U.S.C. Section 6903); or (ix) defined as a
"hazardous substance" pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601, et seq. (42
U.S.C. Section 9601).

        "Hilton Management Agreement—Innisbrook" means the management agreement
dated as of March 25, 1993 by and between Hilton Hotels Corporation and
Borrower, whereby Hilton Hotels Corporation manages the Innisbrook Property.

        "Hilton Management Agreement—Tamarron" means the management agreement
dated as of November 20, 1995 by and between Hilton Hotels Corporation and
Borrower, whereby Hilton Hotels Corporation manages the Tamarron Property.

        "Impartial Appraiser" means the casualty insurance company which is then
carrying the largest amount of casualty insurance carried on the Property.

        "Impositions" means collectively:

        (a)   all taxes (including all real and personal property, ad valorem,
sales and use, single business, gross receipts, transaction privilege, rent or
similar taxes);

        (b)   assessments and levies (including all assessments for public
improvements or benefits, whether or not commenced or completed prior to the
date hereof and whether or not to be completed within the Term);

        (c)   excises;

        (d)   fees (including license, permit, inspection, authorization and
similar fees); and

        (e)   all other governmental charges;

in each case whether general or special, ordinary or extraordinary, or foreseen
or unforeseen, of every character in respect of the Property and/or the Interest
or Additional Charges (including all interest and penalties thereon due to any
failure in payment by Borrower), which at any time during or in respect of the
Term hereof may be assessed or imposed on or in respect of or be a lien upon
(i) Lender or Lender's interest in the Property; (ii) the Property or any part
thereof or any therefrom or any estate, right, title or interest therein; or
(iii) any operation, use or possession of, or sales from or activity conducted
on or in connection with the Property or the leasing or use of the Property or
any part thereof; provided, however, that Impositions shall not include:

        (aa) any taxes based on net income (whether denominated as an income,
franchise, capital stock or other tax) imposed on Lender or any other Person
other than Borrower;

        (bb) any transfer or net revenue tax of Lender or any other Person other
than Borrower; or

        (cc) any tax imposed with respect to any principal or interest on any
indebtedness on the Property.

        "Improvements" means the golf course, driving range, putting greens,
clubhouse facilities, snack bar, restaurant, pro shop, buildings, structures,
parking lots, improvements, Fixtures and other items of real estate located on
(a) the Innisbrook Premises as more particularly described in Exhibit A attached
hereto, and (b) the Tamarron Premises as more particularly described on
Exhibit B attached hereto; provided that the Improvements shall exclude any
portion of the Additional Collateral released in accordance with the terms of
the Loan Documents.

7

--------------------------------------------------------------------------------



        "Initial Base Interest" means interest payments of $561,588.58 per month
(pro rated for any partial months), totaling $6,739,063 per annum.

        "Innisbrook Agreements" means the Master Lease, the Hilton Management
Agreement—Innisbrook, the Westin Management Agreement and Merger Agreement.

        "Innisbrook Hotel" means the existing hotel facility on the Innisbrook
Property, including all common areas and common facilities, as the same may be
altered, added to or reconstructed from time to time.

        "Innisbrook Premises" means that certain real property located in the
City of Tarpon Springs, County of Pinellas, State of Florida described on
Exhibit A attached hereto.

        "Innisbrook Property" has the meaning given in Recital A.

        "Insurance Requirements" mean all terms of any insurance policy required
by this Agreement and all requirements of the issuer of any such policy.

        "Intangible Personal Property" means all intangible personal property
owned by Borrower and used solely in connection with the ownership, operation,
leasing or maintenance of the Real Property or the Tangible Personal Property,
and any and all trademarks and copyrights, guarantees, Authorizations, general
intangibles, business records, plans and specifications, surveys, all licenses,
permits and approvals solely with respect to the construction, ownership,
operation or maintenance of the Property.

        "Interest" means, collectively, the Base Interest (as increased by the
Base Rent Escalator) and the Participating Interest.

        "Legal Requirements" means all federal, state, county, municipal and
other governmental statutes, laws (including the Americans with Disabilities Act
and any Environmental Laws), rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting either the Property or the construction, use
or alteration thereof, whether now or hereafter enacted and in force, including
any which (i) require repairs, modifications, or alterations in or to the
Property; (ii) in any way adversely affect the use and enjoyment thereof, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower (other than encumbrances
created by Lender without the consent of Borrower), at any time in force
affecting the Property; or (iii) require the cleanup or other treatment of any
Hazardous Material.

        "Lender" means Golf Trust of America, L.P., and any successor or
assignee permitted in accordance with the terms of this Agreement.

        "Lender Assignee" has the meaning given in Article XIV.

        "Lender's Shares" means partnership units of Lender and common stock of
GTA, Inc.

        "Lender's Shares/Purchase Price" means an amount equal to 400,000
partnership units of Lender; provided such amount shall be reduced to 125,000
partnership units of Lender upon a Transfer Triggering Event; and further
provided in either event such partnership units shall be immediately
convertible, on a one for one basis, into shares of common stock of GTA, Inc.

8

--------------------------------------------------------------------------------





        "Lender's Title Policy" means a title insurance policy in the form of an
American Land Title Association Extended Coverage Loan Policy—1970 (without
modification, revision or amendment) with ALTA Endorsement Form 1 Coverage (LP
10), if available insuring that on the Closing Date, Borrower owns fee simple
title to the Real Property (or with respect to the land described in Exhibit F
relating to the expansion of the Sandpiper golf course, an irrevocable easement
over such land) and that the Deed of Trust is a valid first lien on the Property
in the amount of the Loan Amount. The Lender's Title Policy shall, if available,
contain CLTA Endorsements (or equivalent) 100, 103.7, 104.6, 111.5, 116.1, a
shared appreciation/participating mortgage endorsement in form and substance
satisfactory to Lender, and such other endorsements as Lender requires. Except
as approved by Lender in writing prior to the Closing Date, the Lender's Title
Policy shall not contain any exceptions for rights of parties in possession,
easements not of record or unpaid installments of special assessments, or any
other exceptions to coverage not approved by Lender. The Lender's Title Policy
shall contain such reinsurance agreements and direct access agreements as Lender
may require. During the term of the Loans, Lender may reasonably require, if
available, other endorsements to the Lender's Title Policy, including CLTA
Endorsements 101.2 and 122 (or equivalent).

        "Loan or Loans" means the participating loans described in this
Agreement in the maximum principal amount of the Loan Amount, consisting of the
Tranche I Loan, the Tranche II Loan and the Additional Interest Amount.

        "Loan Amount" means the Tranche I Loan Amount, the Tranche II Loan
Amount and the Additional Interest Amount.

        "Loan Documents" means this Agreement, the Notes and the documents
described in Section 2.10

        "Master Lease" means, (i) with respect to the Innisbrook Property, the
master lease adopted August 1, 1990 and amended and restated August 1, 1992,
September 15, 1993 and July 17, 1995, and (ii) with respect to the Tamarron
Property, the master lease dated July 15, 1993 as amended on September 15, 1994,
in each case between Borrower and certain of the owners of the condominiums at
the Innisbrook Property and the Tamarron Property, respectively, as the same may
be modified, amended or supplemented from time to time.

        "Maturity Date" means                        , 2027, or such earlier
date as the principal balance of the Loan is due following an Event of Default
hereunder.

        "Merger Agreement" means the Stock Purchase and Merger Agreement by and
among Golf Hosts, Inc., Stanley D. Wadsworth, Brenton Wadsworth, C. James
McCormick and TM Golf Hosts, Inc.

        "Net Operating Income" has the meaning set forth in Exhibit C of this
Agreement. Interest accruing on the Additional Interest Amount shall not be
included for the purposes of calculating Net Operating Income under this
Agreement or any of the other Loan Documents, including, without limitation, the
Securities Purchase Agreement and the Pledge Agreement.

        "Non-Complying Party" has the meaning provided in Section 13.2.

        "Note A" has the meaning provided in Section 2.2.

        "Note B" has the meaning provided in Section 2.2.

        "Notes" means each secured promissory note evidencing the Loan, executed
by Borrower, payable to the order of Lender, in an original principal amount
equal to, in the case of Note A, the Tranche I Loan Amount and, in the case of
Note B, the Tranche II Loan Amount, each in the form attached hereto as
Exhibit J.

9

--------------------------------------------------------------------------------






        "Officer's Certificate" means a certificate of Borrower signed by an
officer authorized to so sign by the board of directors or by-laws, or if
Borrower is a partnership, by an officer authorized to so sign by the general
partners.

        "Official Records" means the Official Records of a particular State and
County.

        "Operating Budget" has the meaning provided in Section 6.9.

        "Other Leased Properties" means the property or properties leased or
hereafter leased to Borrower or an Affiliate of Borrower by Lender or an
Affiliate of Lender, or mortgaged by Borrower or an Affiliate of Borrower to
Lender or an Affiliate of Lender, other than pursuant to this Agreement.

        "Overdue Rate" means, on any date, a rate equal to the Prime Rate plus
an additional five percent (5%) per annum, but in no event greater than the
maximum rate then permitted under applicable law.

        "Participating Interest" means, for any Fiscal Year during the Term, a
percentage of the positive difference between that year's Gross Revenue and the
Gross Revenue for the Base Year, pro rated for any partial periods. For purposes
of calculating the Participating Interest, the following threshold amounts
(excepting the Base Year Gross Revenue) shall each be increased (but not
decreased) each year beginning in 1998 in an amount equal to the increase in the
CPI for 1997 (pro rated from the Closing Date). The Participating Interest shall
be calculated as follows:

          (i)  Seventeen percent (17%) of the positive difference between that
year's Gross Revenue and the Base Year Gross Revenue in excess of $39,968,000,
but less than or equal to $43,000,000 (as increased by the CPI);

         (ii)  Twenty percent (20%) of the positive difference between that
year's Gross Revenue and the Base Year Gross Revenue in excess of $43,000,000
(as increased by the CPI) but less than $50,000,000 (as increased by the CPI);
and

        (iii)  Twenty-five percent (25%) of the positive difference between that
year's Gross Revenue and the Base Year Gross Revenue in excess of $50,000,000
(as increased by the CPI).

        "Partnership" means Golf Trust of America, L.P., a Delaware limited
partnership.

        "Permitted Assignee" means a Person or an Affiliate of a Person meeting
one or more of the following standards:

        (a)   an existing lessee under a lease with Lender or any Affiliate of
Lender who is not then in default under its lease;

        (b)   any entity affiliated with an entity acquiring from Borrower or an
Affiliate of Borrower its resort and related operations located at or adjacent
to the Innisbrook Property or the Tamarron Property, and provided such entity
(i) is not generally recognized in the community as being of ill-repute or as
being in any other manner a Person with whom or with which a prudent business
person would not wish to associate in a commercial venture and (ii) shall have
the financial resources sufficient to enable it to satisfy the obligations of
Borrower under this Agreement (provided for purposes of this subsection
(ii) such entity shall not be required to have financial resources in excess of
those of Borrower at the time of such transfer);

        (c)   a list of pre-approved assignees prepared by Lender from time to
time in consultation with the Advisory Association.

        "Payment and Performance Guaranty" means an Agreement Re Guaranty of
Funds executed by Guarantor in the form attached hereto as Exhibit N.

10

--------------------------------------------------------------------------------



        "Permits" means, collectively, (a) all authorizations, approvals,
permits, variances and land use entitlements relating to the Property and
(b) all permits, licenses and agreements required for the use, occupancy or
operation of the Property.

        "Permitted Exceptions" means those exceptions to title contained in the
Lender's Title Policy as accepted and approved by Lender on the Closing Date,
which approval shall not be unreasonably withheld or delayed, together with any
other exceptions permitted by this Agreement or the Loan Documents.

        "Person" means and includes natural persons, corporations, limited
partnerships, limited liability companies, general partnerships, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts, Indian tribes or other organizations,
whether or not legal entities, and governments and agencies and political
subdivisions thereof.

        "Pledge Agreement" means that certain pledge agreement dated as of the
date of this Agreement, by and between Borrower and Lender, in the form attached
hereto as Exhibit I.

        "Pledged Lender's Shares" means the Lender's Shares pledged pursuant to
the Pledge Agreement.

        "Potential Default" means the existence of any circumstance or the
occurrence of any event which, with the giving of notice, the passage of time or
both would constitute an Event of Default under any of the Loan Documents.

        "Preliminary Title Report" means a current preliminary title report
issued by the Title Company covering the Real Property and showing all
exceptions to title and accompanied by legible copies of all recorded documents
referred to in such exceptions.

        "Prepayment Differential" shall mean the interest rate that is equal to
(a) the Base Interest then payable, together with any increases as herein
provided, plus the amount of Participating Interest payable for the immediately
prior calendar year calculated as a percentage yield, minus the Reinvestment
Yield, divided by (b) twelve (12), provided the Prepayment Differential shall in
no event be less than zero.

        "Primary Intended Use" means the operation of a golf course and the
operation of the related resort and conference facilities and other uses and
activities incidental or related to the operation thereof, including development
and sale of adjacent single or multi-family home sites, commercial properties
and condominium and timeshare units.

        "Prime Rate" means on any date, a rate equal to the annual rate on such
date announced by Citibank, N.A., or its successor entity, to be its prime rate
or, if the prime rate is discontinued, the base rate for a 90-day unsecured loan
to its corporate borrowers of the highest credit standing.

        "Property" means, collectively, the Innisbrook Property and the Tamarron
Property; provided that the Property shall exclude any portion of the Additional
Collateral released in accordance with the terms of the Loan Documents.

        "Purchase Option" has the meaning specified in Article XI.

        "Purchase Price for the Contingent Additional OP Units" has the meaning
set forth in the Securities Purchase Agreement.

        "Real Property" means, collectively, the Innisbrook Premises and the
Tamarron Premises, together with all Improvements thereon, and all easements and
appurtenances attached thereto; provided that the Real Property shall exclude
any portion of the Additional Collateral released in accordance with the terms
of the Loan Documents.

11

--------------------------------------------------------------------------------






        "Reinvestment Yield" shall mean the yield on the U.S. Treasury issue
(primary issue) with a maturity date closest to the scheduled Maturity Date,
with such yield based on the bid price for such issue as published in the Wall
Street Journal on the date that is fourteen (14) days prior to such prepayment
date (or if such bid price is not published on that date, the next preceding
date when such bid price is published), less two hundred (200) basis points.

        "Release Date" has the meaning set forth in Section 2.11(b). The term
"Release Date" shall also include the date upon which the Loan is repaid in full
and Borrower has fully discharged its obligations under the Loan Documents.

        "Securities Purchase Agreement" means the Purchase Agreement between
Borrower and Lender in the form attached hereto as Exhibit K.

        "Security Agreement" means a security agreement, executed by Borrower in
favor of Lender, creating a first priority security interest in the Collateral,
in the form attached hereto as Exhibit L.

        "State" means, collectively, each State or Commonwealth in which the
Property is located.

        "Tangible Personal Property" means all items of tangible personal
property and fixtures (if any) owned by Borrower and located on or used solely
in connection with the Real Property, including, but not limited to, machinery,
equipment, furniture, furnishings, movable walls or partitions, phone systems,
restaurant equipment, computers or trade fixtures, golf course operation and
maintenance equipment, including mowers, tractors, aerators, sprinklers,
sprinkler and irrigation facilities and equipment, valves or rotors, driving
range equipment, athletic training equipment, office equipment or machines,
antiques or other decorations, furniture, computers or other control systems,
and equipment or machinery of every kind or nature, including all warranties and
guaranties associated therewith.

        "Tamarron Agreements" means the Master Lease respecting the Tamarron
Property and the Hilton Management Agreement—Tamarron.

        "Tamarron Premises" means that certain real property located in the City
of Durango, County of La Plata, State of Colorado described on Exhibit B
attached hereto.

        "Tamarron Property" has the meaning given in Recital A.

        "Term" means the period from the Closing Date through the earlier of
(a) the Maturity Date, or (b) such other date as this agreement is terminated
due to a default by Borrower or otherwise.

        "Termination Date" means September 30, 1997.

        "Title Company" means as to the Innisbrook Property, Stewart Title of
Tampa, Florida and as to the Tamarron Property, Basin Title Insurance
Agency, Inc., Durango, Colorado, as agent for Stewart Title Guaranty Company.

        "Tranche I Capital Expenditures" means the costs to be incurred in
connection with the development of a nine-hole expansion of the Sandpiper golf
course on to adjacent property described on Exhibit F on which Borrower has an
irrevocable easement and improvements to the common areas and common facilities
of the Innisbrook Hotel described on Exhibit F hereto (which shall be funded
through a borrowing of the Tranche I Loan). The Tranche I Capital Expenditures
shall also be deemed to include up to $1,000,000.00 to be used by Borrower for
working capital purposes.

        "Tranche I Loan" means the Loan made pursuant to Sections 2.1(a) and
(b), evidenced by Note A, in a principal amount not to exceed the Tranche I Loan
Amount.

        "Tranche I Loan Amount" means Seventy-Eight Million Nine Hundred
Seventy-Five Thousand Dollars ($78,975,000).

12

--------------------------------------------------------------------------------






        "Tranche II Interest" means the interest accruing on the Tranche II Loan
Amount, initially at the rate of the Conversion Date Capitalization Rate, as
increased by the Base Rent Escalator on the date of disbursement of such loan
and for each of the next four (4) years.

        "Tranche II Loan" means the Loan made pursuant to Section 2.1(c),
evidenced by Note B in the principal amount of the Tranche II Loan Amount.

        "Tranche II Loan Amount" means the dollar amount of the Purchase Price
for the Contingent Additional OP Units pursuant to the Securities Purchase
Agreement.

        "Transfer Triggering Event" means:

        (a)   the issuance and/or sale by Borrower (which for purposes of this
definition includes Golf Hosts, Inc., which owns a one hundred percent (100%)
interest in Borrower) of any interest in Borrower, including any common stock,
preferred stock or otherwise, or the issuance and/or sale by Borrower of any
debt instrument, option, warrant or other instrument convertible into an equity
interest in Borrower, including the entering into an agreement to do the
foregoing;

        (b)   the sale, pledge, transfer, assignment, hypothecation, gift or
devise by any five percent (5%) or greater stockholder or partner of Borrower of
any interest in Borrower (including any such transfers by any stockholder or
partner of any Person which owns a five percent (5%) or greater interest in
Borrower), to any Person regardless of whether following such transfer the
transferor retains an interest in Borrower, including transfers by will,
intestate succession, gift, devise, interspousal transfer or transfers to a
trust, regardless of whether such trust is controlled by the transferor;
transfers by operation or law, and any and all other transfers whether voluntary
or involuntary, including the entering into an agreement to do the foregoing;

        (c)   the sale, pledge, conveyance or other transfer of all or
substantially all of the assets of Borrower (whether by operation of law or
otherwise, voluntary or involuntary), including transfers to an Affiliate of
Borrower, including the entering into an agreement to do the foregoing,
excluding, however, transfers to Lender to secure Borrower's obligations
hereunder;

        (d)   any transaction pursuant to which Borrower is merged with or
consolidated into another entity (including, without limitation, transfers to
entities owned and Controlled by an Affiliate of Borrower as of the date
hereof), including the entering into an agreement to do the foregoing; and

        (e)   any and all other transfers which have the effect of transferring
or alienating any interest of a five percent (5%) holder of Borrower or any
entity which owns Borrower, including the entering into an agreement to do the
foregoing.

        "Unsuitable For Its Primary Intended Use" means a state of condition of
the Property such that in the good faith, reasonable judgment of Borrower, the
Property cannot be operated on a commercially practicable basis for its Primary
Intended Use.

        "Utilities" means public sanitary and storm sewers, natural gas,
telephone, public water facilities, electrical facilities and all other utility
facilities and services necessary for the operation and occupancy of the
Property.

        "Westin Management Agreement" means that certain Management Agreement by
and between Westin and Borrower dated as of May 7, 1997 wherein Westin will
manage the Innisbrook Property for an initial term of twenty (20) years,
commencing upon expiration of the Hilton Management Agreement—Innisbrook.

13

--------------------------------------------------------------------------------



        1.2    Rules of Construction.     The following rules shall apply to the
construction and interpretation of this Agreement:

        (a)   Singular words shall connote the plural number as well as the
singular and vice versa, and the masculine shall include the feminine and the
neuter.

        (b)   All references herein to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.

        (c)   The table of contents and headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.

        (d)   "Including" and variants thereof shall be deemed to mean
"including without limitation."

        (e)   All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles then in effect.

        (f)    Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement and have participated in the preparation
of this Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.


ARTICLE II
THE LOAN


        2.1    Agreement to Lend and Borrow.     Subject to the terms and
conditions of this Agreement, Lender agrees to lend to Borrower, and Borrower
agrees to borrow from Lender, up to the Loan Amount. The Loan proceeds shall be
used for (a) the purchase of the Innisbrook Property and the Tamarron Property,
(b) payment of the purchase price for the Lender's Shares pursuant to the
Securities Purchase Agreement, (c) in the case of the Tranche II Loan, payment
of the Purchase Price for the Contingent Additional OP Units, and (d) subject to
the satisfaction of the conditions set forth in Section 4.2, the development of
a nine-hole expansion of the Sandpiper golf course and improvements to the
common areas of the Innisbrook Hotel that constitute a portion of the Innisbrook
Property, as more particularly described on Exhibit F hereto. All payments by
Borrower to Lender hereunder shall be made to the address specified in the
Notes, or as otherwise specified in writing to Borrower. Loan proceeds shall be
disbursed at the following times and in the following amounts:

        (a)   If Borrower has fully satisfied the conditions of Article III,
Lender shall disburse Loan proceeds in the principal amount of $69,975,000 on
the Closing Date.

        (b)   If Borrower has fully satisfied the conditions to additional
disbursements in Section 4.2, Lender shall disburse additional Loan proceeds in
an aggregate amount, together with all other amounts disbursed pursuant to this
Section 2.1(b), not to exceed the principal amount of $9,000,000, when requested
by Borrower in accordance with the terms and conditions of Article IV.

        (c)   If Borrower elects to buy the Contingent Additional OP Units, then
Lender shall, subject to Borrower having fully satisfied the conditions to
additional disbursements in Section 4.3, disburse to Borrower the Tranche II
Loan in the Tranche II Loan Amount.

        (d)   If the Loan is not prepaid upon a Transfer Triggering Event, then
Lender shall loan to Borrower the Additional Interest Amount. Such amount shall
be added to the outstanding principal balance of the Loan, shall be evidenced by
a separate instrument, shall accrue interest at 11.50% and shall not be
prepayable in whole or in part. No interest shall be payable with respect to the
Additional Interest Amount until the Maturity Date.

14

--------------------------------------------------------------------------------






The aggregate principal amount of the Tranche I Loan shall not under any
circumstances exceed the Tranche I Loan Amount. The aggregate principal amount
of the Tranche II Loan shall not under any circumstances exceed the Tranche II
Loan Amount. Notwithstanding anything in this agreement to the contrary, no
further disbursements of the Tranche I Loan shall be made following December 31,
2000.

        2.2    Evidence of Indebtedness.     The Tranche I Loan shall be
evidenced by a promissory note in the form of Exhibit J-1 hereto ("Note A").
Disbursements of the Tranche I Loan shall be charged and funded under Note A.
The Tranche II Loan shall be evidenced by a promissory note in the form of
Exhibit J-2 hereto ("Note B"). Disbursements of the Tranche II Loan shall be
charged and funded under Note B. Disbursements of the Additional Interest Amount
shall be evidenced by a separate note and shall be charged and funded
thereunder.

        2.3    Tranche I Loan Interest.     Borrower will pay to Lender, in
lawful money of the United States of America, Interest until the Tranche I Loan
is repaid in full on the outstanding principal amount of the Tranche I Loan in
accordance with the following terms of this Section 2.3. If any payment owing
hereunder shall otherwise be due on a day that is not a Business Day, such
payment shall be due on the next succeeding Business Day:

        (a)    Base Interest.     Payments of Base Interest shall be paid
monthly, on the first Business Day of each month in arrears.

        (b)    Increase in Base Interest.     Beginning on January 1, 1998 and
on each January 1 thereafter through and including January 1, 2002, the Base
Interest payments for the year then-commencing shall be increased by five
percent (5%) over the aggregate Base Interest payments for the previous year
(the "Base Interest Escalator"); provided the January 1, 1998 increase shall be
pro rated for the number of days in the Term in 1997. In addition, if the
Tranche II Loan is funded, then the Base Interest Escalator shall equal three
percent (3%) effective immediately and shall continue to apply to each of the
four (4) years following such increase, with the increase effective on the
anniversary of the increase in Base Interest as provided in Section 2.3(e) in
lieu of increases on January of each year (after which time no increase will be
applicable).

        (c)    Participating Interest.     In addition to Base Interest,
Borrower shall pay Participating Interest as provided herein. Beginning in the
first year of the Term and continuing throughout the Term, Borrower shall
calculate the Gross Revenue for each Fiscal Quarter (or shorter period, if
applicable) within fifteen (15) days of the end of such Fiscal Quarter (or
shorter period, if applicable) and submit such calculation in writing to Lender
by way of an Officer's Certificate. If the Gross Revenue for that Fiscal Quarter
(or shorter period, if applicable) is greater than the Gross Revenue for the
same Fiscal Quarter (or shorter period, if applicable) in the Base Year (and,
following the Fiscal Quarter ending March 31, on a year-to-date basis), on a pro
rata basis, then Borrower shall pay to Lender the Participating Interest upon
submittal of the Officer's Certificate. During any period in which the
Participating interest is subject to a ceiling, such ceiling shall apply to each
of the Participating Interest payments due during any Fiscal Quarter. The
Participating Interest payable in any period in any Fiscal Year shall be
adjusted to reflect the Participating Interest paid on a year-to-date cumulative
basis for the Fiscal Year (pro rated for any partial periods) and the limits set
forth in the next two sentences on a pro rated basis. The increase in Interest
resulting from the payment of Participating Interest (together with any increase
in Base Interest pursuant to Section 2.3(b)) payable, if any, during each of the
first five (5) full calendar years of the Term shall be limited to seven percent
(7%) of the aggregate Interest payable for the prior calendar year, or in the
case of 1997, of the Base Interest pro rated. Borrower's obligation to pay
Participating Interest shall be reduced during each Fiscal Quarter by an amount
equal to the increase in the Base Interest over the Initial Base Interest during
such Fiscal Quarter (excluding from such calculation any such increase
attributable to the payment of Additional Base

15

--------------------------------------------------------------------------------



Interest as a result of additional Loans, but including increases in Base
Interest applicable from time to time as a result of the application of the Base
Interest Escalator to any such Additional Base Interest).

        (d)    Annual Reconciliation of Participating Interest.     Within sixty
(60) days after the end of each Fiscal Year, or after the expiration or
termination of this Agreement, Borrower shall deliver to Lender an Officer's
Certificate setting forth (i) the Gross Revenue for the Fiscal Year just ended,
and (ii) a comparison of the amount of the Participating Interest actually paid
during such Fiscal Year versus the amount of Participating Interest actually
owing on the basis of the annual calculation of the Gross Revenue. If the
Participating Interest for such Fiscal Year exceeds the sum of the quarterly
payments of Participating Interest previously paid by Borrower, Borrower shall
pay such deficiency to Lender along with such Officer's Certificate. If the
Participating Interest for such Fiscal Year is less than the amount of
Participating Interest previously paid by Borrower, Lender shall, at Borrower's
option, either (i) remit to Borrower its funds in an amount equal to such
difference, or (ii) grant Borrower a credit against the payment of Interest next
coming due. Lender shall have the right to audit all of Borrower's business
operations at the Property so as to determine the calculation of Participating
Interest as provided in Section 6.8.

        (e)    Record-keeping.     Borrower shall utilize an accounting system
for the Property in accordance with its usual and customary practices and in
accordance with GAAP which will accurately record all Gross Revenue. Borrower
shall retain all accounting records for each Fiscal Year conforming to such
accounting system until at least five (5) years after the expiration of such
Fiscal Year.

        2.4    Tranche II Loan Interest.     Borrower will pay to Lender, in
lawful money of the United States of America, Interest until the Tranche II Loan
is repaid in full on the outstanding principal amount of the Tranche II Loan at
a rate per annum equal to the Conversion Date Capitalization Rate. If any
payment owing under this Section 2.4 shall otherwise be due on a day that is not
a Business Day, such payment shall be due on the next succeeding Business Day.

        2.5    Additional Charges.     In addition to the Base Interest, the
Participating Interest and the Tranche II Interest, (a) Borrower shall also pay
and discharge when due and payable all other amounts, liabilities, obligations
and Impositions which Borrower assumes or agrees to pay under this Agreement,
including the Capital Replacement Reserve, and (b) in the event of any failure
on the part of Borrower to pay any of those items referred to in clause (a)
above, Borrower shall also pay and discharge every fine, penalty, interest and
cost which may be added for non-payment or late payment of such items (the items
referred to in clauses (a) and (b) above being referred to herein collectively
as the "Additional Charges"). Except as otherwise provided in this Agreement,
all Additional Charges shall become due and payable at the earlier of (i) thirty
(30) days after either Lender or the applicable third party delivers an invoice
to Borrower, or (ii) the date of delinquency with respect to Impositions.

        2.6    Late Payment of Interest.     Borrower hereby acknowledges that
late payment by Borrower to Lender of Base Interest, Participating Interest or
Additional Charges will cause Lender to incur costs not contemplated under the
terms of this Agreement, the exact amount of which is presently anticipated to
be extremely difficult to ascertain. Accordingly, if any installment of Interest
shall not be paid on or before the date such payment is due, Borrower will pay
Lender on demand, as Additional Charges, a late charge equal to the lesser of
five percent (5%) of such late payment or $10,000. The parties agree that this
late charge represents a fair and reasonable estimate of the costs that Lender
will incur by reason of late payment by Borrower and is not a penalty. In
addition, if any installment of Interest or Additional Charges (but only as to
those Additional Charges which are payable directly to Lender) shall not be paid
within five (5) days after the due date with respect to Base Interest or
Participating Interest or delivery of an invoice to Borrower with respect to the
Additional Charge, the amount unpaid shall bear interest, from such due date to
the date of payment thereof, computed at the

16

--------------------------------------------------------------------------------



Overdue Rate on the amount of such installment, and Borrower will pay such
interest to Lender as Additional Charges. The acceptance of any late charge or
interest shall not constitute a waiver of, nor excuse or cure, any default under
this Agreement, nor prevent Lender from exercising any other rights and remedies
available to Lender.

        2.7    No Deductions.     All payments of principal or interest under
the Notes shall be made without deduction of any present or future taxes,
levies, imposts, deductions, charges or withholdings, which amounts shall be
paid by Borrower (except as to amounts which are applicable to Lender based on
Lender's specific operations and not generally applicable to similarly situated
lenders). Borrower will pay the amounts necessary such that the gross amount of
the principal and interest received by Lender is not less than that required by
the Notes. If Borrower shall be required by law to deduct any such amounts from
or in respect of any principal or interest payment under the Notes, then (a) the
sum payable to Lender shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this provision) Lender receives an amount equal to the sum it
would have received had no deductions been made, (b) Borrower shall make such
deductions, and (c) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law. All
stamp and documentary taxes shall be paid by Borrower. If, notwithstanding the
foregoing, Lender pays such taxes, Borrower will reimburse Lender for the amount
paid. Borrower will furnish Lender official tax receipts or other evidence of
payment of all taxes within thirty (30) days following the date upon which such
taxes are due and payable.

        2.8    Payment of Principal.     (a) The Tranche I Loan Amount, or so
much thereof as has been disbursed and remains outstanding under Note A,
together with all unpaid interest accrued thereon, and all other amounts payable
by Borrower with respect to Note A under the terms of the Loan Documents, and
(b) the Tranche II Loan Amount, or so much thereof as has been disbursed and
remains outstanding under Note B, together with all unpaid interest accrued
thereon, and all other amounts payable by Borrower with respect to Note B under
the terms of the Loan Documents, shall be due and payable on the Maturity Date.

        2.9    Prepayment.     Borrower shall have no right to prepay the Loans
during the first ten years following the Closing Date, except upon a Transfer
Triggering Event. On the tenth (10th) anniversary of the Closing Date, on each
five (5) year anniversary thereafter, and upon a Transfer Triggering Event,
Borrower shall have the right to prepay the Loan, provided each such prepayment
shall (i) include the prepayment amount set forth in Section 10.5, and
(ii) shall be preceded by not less than one hundred eighty (180) days prior
written notice. Following a Transfer Triggering Event, and provided the Loans
are not repaid on such date, Borrower shall no longer be permitted to prepay the
Loans.

        2.10    Security.     Payment of the Notes shall be secured by the
following:

        (a)   the Deed of Trust;

        (b)   the Security Agreement and the Financing Statement;

        (c)   the Assignment of Contracts and Permits;

        (d)   the Pledge Agreement;

        (e)   the Golf Hosts Guaranty; and

        (f)    the Payment and Performance Guaranty.

        2.11    Partial Release.     

        (a)   The Pledged Lender's Shares shall be released (and Lender shall
release common stock of GTA Inc. prior to the release of partnership units of
Lender unless otherwise directed by

17

--------------------------------------------------------------------------------



Borrower), and shall no longer constitute collateral security for the loan, at
the following times and in accordance with the following provisions:

          (i)  One-third (1/3) of the Pledged Lender's Shares (or an equivalent
dollar amount if held in cash or other securities) at such time as the Net
Operating Income with respect to the Innisbrook Property shall have been, for
each of the two (2) prior Fiscal Years, at least one hundred twenty percent
(120%) of the Debt Service payable by Borrower for each such Fiscal Year.

         (ii)  An aggregate of two-thirds (2/3) of the Pledged Lender's Shares
(or an equivalent dollar amount if held in cash or other securities) at such
time as the Net Operating Income with respect to the Innisbrook Property shall
have been, for each of the two (2) prior Fiscal Years, at least one hundred and
thirty percent (130%) of Debt Service payable by Borrower for each such Fiscal
Year.

        (iii)  All of the Pledged Lender's Shares (or an equivalent dollar
amount if held in cash or other securities) provided that the Net Operating
Income with respect to the Innisbrook Property shall have been, for each of the
two (2) prior Fiscal Years, one hundred and forty percent (140%) of the Debt
Service payable by Borrower for each such Fiscal Year.

This release of Pledged Lender's Shares shall occur simultaneously with the
circumstances triggering such an adjustment as described above, without the
necessity for any further action on the part of Pledgor or Secured Party (other
than the execution by Secured Party of any documentation of release required
pursuant to the terms of the Pledge Agreement). Notwithstanding the foregoing,
in no event shall any of the Pledged Lender's Shares be released until prior to
the expiration of Lender's obligation to make disbursements of the Tranche II
Loan, including without limitation, termination of such obligation at Borrower's
election, in its sole discretion.

        (b)   The Additional Collateral shall be released, and shall no longer
constitute collateral security for the Loans, on the date that the audited
financial statements delivered pursuant to Section 6.10(c) demonstrate that the
ratio of the Net Operating Income of the Innisbrook Property during such year
(after required funding of the Capital Replacement Fund) to Debt Service, is
equal to or greater than 1.135 to 1.00 on a trailing twelve (12) months basis,
and Borrower has provided an Officer's Certificate to Lender certifying to that
effect (such date, the "Release Date"). In addition, on the Release Date the
Payment and Performance Guaranty and the Golf Hosts Guaranty and all of the
obligations thereunder shall terminate and be of no further effect. Subject to
the terms of the last sentence of the succeeding subparagraph, Borrower shall
have the continuing right to cause the Tamarron Premises to be released prior to
the Release Date upon delivery to Lender of $250,000, which amount shall be held
by Lender as Additional Collateral pursuant to the terms of this Agreement.

        (c)   Borrower shall be permitted to sell, transfer, encumber, pledge or
otherwise dispose of any portion of the Additional Collateral subject to the
requirements of this subparagraph. The proceeds of any Additional Collateraly
shall be invested in Collateral, Additional Collateral or, to the extent not
included within the Additional Collateral, the Innisbrook Premises or held by
Lender as Additional Collateral pursuant to arrangements reasonably acceptable
to Lender, all as more particularly set forth in the Security Agreement.
Provided no Event of Default or Potential Event of Default then exists
hereunder, Lender shall execute any and all necessary release documents to
evidence such release upon receipt by Lender of an Officer's Certificate
certifying to Lender that (i) such property is being sold or, with respect to
any Lender's Shares, pledged, to a third-party unrelated to Borrower or any
affiliate of Borrower or any affiliate of any officer, director or employee of
Borrower or any affiliate of Borrower, or if an affiliate, identifying the
affiliate relationship, (ii) the transaction was undertaken in good faith and on
an arm's length

18

--------------------------------------------------------------------------------






basis, and (iii) the property is being sold or transferred for consideration
that equals or exceeds eighty percent (80%) of the property's fair market value
(ninety-five percent (95%) if the property is being sold to an affiliate).
Without limiting the foregoing, in the event the Tamarron Property is sold or
refinanced prior to the Release Date, the net proceeds therefrom, after
repayment of the Permitted Exceptions, shall be considered Additional
Collateral.


ARTICLE III
LOAN CLOSING


        Lender's obligation to make the Loans and to perform the remainder of
its obligations under this Agreement are expressly conditioned upon the
occurrence of all of the following on or before the Termination Date:

        3.1    Loan Documents.     Borrower's delivery to Lender of the
following documents, in form and substance satisfactory to Lender, duly executed
(and acknowledged where necessary) by the appropriate parties thereto:

        (a)   This Agreement;

        (b)   The Notes;

        (c)   The Deed of Trust, which shall be duly recorded in such Official
Records as are acceptable to Lender;

        (d)   The Security Agreement, together with the Financing Statement
which shall be duly filed in the Office of the Florida Secretary of State and
the Office of the Colorado Secretary of State;

        (e)   The Assignment of Contracts and Permits;

        (f)    The Securities Purchase Agreement;

        (g)   The Pledge Agreement;

        (h)   The Payment and Performance Guaranty; and

        (i)    The Golf Hosts Guaranty.

        3.2    Borrower's Deliveries.     Borrower shall have delivered to or
for the benefit of Lender, as the case may be, on or before the Closing Date,
all other documents and other information required of Borrower pursuant to this
Agreement.

        3.3    Representations, Warranties and Covenants.     All of Borrower's
representations and warranties made in this Agreement shall be true and correct
as of the Closing Date as if then made, and there shall have occurred no
material adverse change in the condition or financial results of the operation
of the Property since January 1, 1997. Borrower shall have performed all of its
covenants and other obligations under this Agreement and Borrower shall have
executed and delivered to Lender on the Closing Date a certificate dated as of
the Closing Date to the foregoing effect in the form attached hereto as
Exhibit O.

        3.4    Title Insurance.     The Title Company shall have delivered the
Lender's Title Policy to Lender.

        3.5    Title to Property.     Lender shall have determined that Borrower
is the sole owner of good and marketable fee simple title to the Real Property
and to the Tangible Personal Property, free and clear of all liens,
encumbrances, restrictions, conditions and agreements except for Permitted
Exceptions as evidenced by issuance of the Lender's Title Policy.

19

--------------------------------------------------------------------------------





        3.6    Condition of Property.     The Real Property and the Tangible
Personal Property (including but not limited to the golf course, driving range,
putting greens, mechanical systems, plumbing, electrical wiring, appliances,
fixtures, heating, air conditioning and ventilating equipment, elevators,
boilers, equipment, roofs, structural members and furnaces) shall be in
condition acceptable to Lender.

        3.7    Utilities.     All of the Utilities shall be installed in and
operating at the Property, and service shall be available for the removal of
garbage and other waste from the Property.

        3.8    Liquor License.     Borrower, or Borrower's nominee, shall
possess all liquor licenses, alcoholic beverage licenses and other material
Permits and Authorizations necessary to operate the restaurant, bars, snack
shops and lounges presently located at the Property.

        3.9    Partnership Agreement.     Borrower shall have delivered to
Lender a countersigned copy of the Partnership Agreement of Lender in a form
prepared by Lender, which shall be in substantially the form attached hereto as
Exhibit P.

        3.10    Certification of Non-Foreign Status.     Borrower shall have
delivered to Lender a duly executed Certification of Non-Foreign Status.

        3.11    Legal Opinions.     Borrower shall have delivered to Lender a
favorable opinion of Borrower's Counsel in the form attached hereto as
Exhibit H.

        3.12    Satisfaction or Waiver of Conditions Precedent to Merger
Agreement.     Borrower shall provide Lender with written certification that
each of the conditions precedent set forth in Article IX of the Merger Agreement
have been satisfied or waived by Borrower.

Each of the conditions and additional covenants contained in this Section are
intended for the benefit of Lender and may be waived in whole or in part by
Lender, but only by an instrument in writing signed by Lender.


ARTICLE IV
DISBURSEMENTS OF THE LOAN


        4.1    Disbursement on Closing Date.     Lender shall disburse Loan
proceeds in the principal amount of Sixty-Nine Million Nine Hundred Seventy-Five
Thousand Dollars ($69,975,000) on the Closing Date, together with Tranche I
Capital Expenditures incurred prior to the Closing Date for improvements to the
Sandpiper golf course.

        4.2    Requests for Subsequent Disbursements of the Tranche I Loan.
    Borrower shall request disbursements of the Tranche I Loan for the Tranche I
Capital Expenditures not more frequently than monthly and not closer together
than fifteen (15) days after the date on which the immediately preceding
disbursement request was submitted to Lender. Upon satisfaction of the following
conditions precedent:

        (a)   Lender has received and approved true, correct and complete copies
of all of the items listed in Part I of Exhibit G, including the Draw Request
Documents; and

        (b)   Borrower shall have evidenced to Lender's reasonable satisfaction
that the cost to complete the improvements to made with such disbursements,
together with the undisbursed loan proceeds and any funds separately set aside
by Borrower, are sufficient to complete such work:

        (c)   No Event of Default or Potential Default shall have occurred and
be continuing; and

        (d)   Lender has received an endorsement or endorsements to the Lender's
Title Policy reasonably satisfactory to the Lender in connection with the
additional advance requested.

Lender shall disburse within ten (10) Business Days after receipt of the Draw
Request Documents, the Loan disbursement of the Tranche I Loan requested by
Borrower therein; provided, however, that in no

20

--------------------------------------------------------------------------------



event shall the aggregate amount disbursed by Lender pursuant to this
Section 4.2 exceed Nine Million Dollars ($9,000,000).

        4.3    Requests for Subsequent Disbursements of the Tranche II Loan.
    Borrower shall request disbursements of the Tranche II Loan in accordance
with the procedures set forth in the Securities Purchase Agreement and upon
satisfaction of the following conditions precedent:

        (a)   no Event of Default or Potential Default shall have occurred and
be continuing; and

        (b)   Lender has received an endorsement or endorsements to the Lender's
Title Policy reasonably satisfactory to the Lender in connection with the
additional advance requested.

In no event shall the aggregate amount disbursed by Lender pursuant to this
Section 4.3 exceed the Purchase Price for the Contingent Additional OP Units on
the Conversion Date.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


        To induce Lender to enter into this Agreement, Borrower hereby makes the
following representations, warranties and covenants with respect to the
Property, subject to the Warranty Disclosure Schedule attached hereto as
Exhibit R, upon each of which Borrower acknowledges and agrees that Lender is
entitled to rely and has relied:

        5.1    Organization and Power.     Borrower is duly formed or organized,
validly existing and in good standing under the laws of the state of its
formation and is qualified to transact business in the State and has all
requisite powers and all governmental licenses, authorizations, consents and
approvals to carry on its business as now conducted and to enter into and
perform its obligations hereunder and under any document or instrument required
to be executed and delivered by or on behalf of Borrower hereunder.

        5.2    Authorization and Execution.     This Agreement has been, and
each of the agreements and certificates of Borrower to be delivered to Lender on
the Closing Date as provided in Article IV will be, duly authorized by all
necessary action on the part of Borrower, has been duly executed and delivered
by Borrower, constitutes the valid and binding agreement of Borrower and is
enforceable against Borrower in accordance with its terms, subject, in each
case, to applicable bankruptcy, insolvency, moratorium or similar laws in effect
from time to time. There is no other person or entity whose consent is required
in connection with Borrower's performance of its obligations hereunder which
consent has not been received or obtained. All action required pursuant to this
Agreement necessary to effectuate the transactions contemplated herein has been,
or will on the Closing Date be, taken promptly and in good faith by Borrower and
its representatives and agents.

        5.3    Noncontravention.     The execution and delivery of, and the
performance by Borrower of its obligations under, this Agreement do not and will
not contravene, or constitute a default under, any provision of applicable law
or regulation, Borrower's Organizational Documents or any agreement, judgment,
injunction, order, decree or other instrument binding upon Borrower, or result
in the creation of any lien or other encumbrance on any asset of Borrower other
than as set forth in this Agreement or which otherwise have no material adverse
effect on the use and operation of the Property. There are no outstanding
agreements (written or oral) pursuant to which Borrower (or any predecessor to
or representative of Borrower) has agreed to contribute or has granted an option
or right of first refusal to purchase the Property or any part thereof (other
than in favor of Lender as set forth in Article XI). There are no purchase
contracts, options or other agreements of any kind, written or oral, recorded or
unrecorded, whereby any person or entity other than Borrower will have acquired
or will have any basis to assert any right, title or interest in, or right to
possession, use, enjoyment or proceeds of, all or any portion of the Property
except as set forth on the Lender's Title Policy or which otherwise have no
material adverse effect on the use and operation of the Property. There are no

21

--------------------------------------------------------------------------------



rights, subscriptions, warrants, options, conversion rights or agreements of any
kind outstanding to purchase or to otherwise acquire any interest or profit
participation of any kind in the Property or any part thereof other than as set
forth in this Agreement or which otherwise have no material adverse effect on
the use and operation of the Property.

        5.4    No Special Taxes.     Borrower has no knowledge of, nor has it
received any notice of, any special taxes or assessments relating to the
Property or any part thereof, including taxes relating to the business of the
Property, or any planned public improvements that may result in a special tax or
assessment against the Property, that are not otherwise disclosed in the
Lender's Title Policy. To the best of Borrower's knowledge, there is not any
proposed increase in the assessed valuation of the Real Property for tax
purposes.

        5.5    Compliance with Existing Laws.     Borrower possesses all
Authorizations, each of which is valid and in full force and effect, and no
provision, condition or limitation of any of the Authorizations has been
breached or violated, except where the failure to possess such Authorizations
would not have a material adverse effect on the operations of the Property.
Borrower has not misrepresented or failed to disclose any material relevant fact
in obtaining all Authorizations, and Borrower has no knowledge of any change in
the circumstances under which any of those Authorizations were obtained that
result in their termination, suspension, modification or limitation. Borrower
has not taken any action (or failed to take any action), the omission of which
would result in the revocation of any of the Authorizations. Borrower has no
knowledge, nor has it received notice within the past three years, of any
material existing or threatened violation of any provision of any applicable
building, zoning, subdivision, environmental or other governmental ordinance,
resolution, statute, rule, order or regulation, including but not limited to
those of environmental agencies or insurance boards of underwriters, with
respect to the ownership, operation, use, maintenance or condition of the
Property or any part thereof, or requiring any material repairs or alterations
other than those that have been made prior to the date hereof which might have a
material adverse effect on the ownership or operation of the Property.

        5.6    Real Property.     To the best of Borrower's knowledge, (i) the
Improvements conform in all material respects to all legal requirements,
(ii) all easements necessary or appropriate for the use or operation of the
Property have been obtained, (iii) all contractors and subcontractors retained
by Borrower who have performed work on or supplied materials to the Property
have been fully paid, and all materials used at or on the Property have been
fully paid for, (iv) the Improvements have been completed in all material
respects in a workmanlike manner of first-class quality, and (v) all equipment
necessary or appropriate for the use or operation of the Property has been
installed and is presently operative in good working order. Borrower has not
received any written notice which is still in effect that there is, and, to the
best of Borrower's knowledge, there does not exist, any material violation of a
condition or agreement contained in any easement, restrictive covenant or any
similar instrument or agreement effecting the Real Property, or any portion
thereof.

        5.7    Personal Property.     All of the Tangible Personal Property and
Intangible Personal Property being conveyed by Borrower to Lender is free and
clear of all liens and encumbrances on the Closing Date, other than liens and
encumbrances specifically permitted by this Agreement, and Borrower has good,
merchantable title thereto and the right to convey same in accordance with the
terms of this Agreement.

        5.8    Warranties and Guaranties.     Borrower shall not before or after
the Closing Date, release or materially modify in a manner adverse to Borrower
any warranties or guarantees, if any, of manufacturers, suppliers and installers
relating to the Improvements and the Personal Property or any part thereof,
except with the prior written consent of Lender.

        5.9    Insurance.     All of Borrower's insurance policies are valid and
in full force and effect, all premiums for such policies were paid when due and
all future premiums for such policies (and any replacements thereof) shall be
paid by Borrower on or before the due date therefor. Borrower shall

22

--------------------------------------------------------------------------------



pay all premiums on, and shall not cancel or voluntarily allow to expire, any of
Borrower's insurance policies unless such policy is replaced, without any lapse
of coverage, by another policy or policies providing coverage at least as
extensive as the policy or policies being replaced. Borrower has not received
any notice from any insurance company of any defect or inadequacies in the
Property to any part thereof which would adversely affect the insurability of
the Property, or which would increase the cost of insurance beyond that which
would ordinarily and customarily be charged for similar properties in the
vicinity of the Real Property. The Property is fully insured in accordance with
the requirements of Section 7.1.

        5.10    Condemnation Proceedings; Roadways.     Borrower has received no
notice of any condemnation or eminent domain proceeding pending or threatened
against the Property or any part thereof. Borrower has no knowledge of any
change or proposed change in the route, grade or width of, or otherwise
affecting, any street or road adjacent to or serving the Property which would
materially adversely affect the Property. To the best of Borrower's knowledge,
no fact or condition exists which would result in the termination or material
impairment of access to the Property from adjoining public or private streets or
ways or which could result in discontinuation of presently available or
otherwise necessary sewer, water, electric, gas, telephone or other utilities or
services.

        5.11    Litigation.     Except as disclosed in writing to Borrower,
there is no action, suit or proceeding pending or known to be threatened against
or affecting Borrower or any of its properties in any court, before any
arbitrator or before or by any federal state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign which reasonably could be expected to (a) in any manner raise any
question affecting the validity or enforceability of this Agreement or any other
agreement executed in connection herewith, (b) materially and adversely affect
the business, financial position or results of operations of Borrower,
(c) materially and adversely affect the ability of Borrower to perform its
obligations hereunder, or under any document to be delivered pursuant hereto,
(d) create a lien on the Property, any part thereof or any interest therein in
violation of the terms of this Agreement, (e) otherwise adversely materially
affect the Property, any part thereof or any interest therein or the use,
operation, condition or occupancy thereof.

        5.12    Labor Disputes and Agreements.     There are no labor disputes
pending or, to the best of Borrower's knowledge, threatened as to the operation
or maintenance of the Property or any part thereof which could reasonably be
expected to adversely materially affect the Property, any part thereof or any
interest therein or the use, operation, condition or occupancy thereof. Borrower
is not a party to any union or other collective bargaining agreement with
employees employed in connection with the ownership, operation or maintenance of
the Property. Borrower is not a party to any employment contracts or agreements,
other than the Employment Agreements, and Borrower will not, between the date
hereof and the Closing Date, enter into any new employment contracts or
agreements, amend any existing Employment Agreement, except in the ordinary
course of the operations of the Property. To the best of Borrower's knowledge,
Borrower has complied with the requirements of the federal Immigration and
Reform Control Act respecting the employment of undocumented workers.

        5.13    Financial Information.     To the best of Borrower's knowledge,
all of Borrower's financial information, including all books and records and
financial statements, is correct and complete in all material respects and
presents and will present accurately the results of the operations of the
Property for the periods indicated.

        5.14    Organizational Documents.     Borrower's Organizational
Documents are in full force and effect and have not been modified or
supplemented, and no fact or circumstance has occurred that, by itself or with
the giving of notice or the passage of time or both, would constitute a default
thereunder.

        5.15    Land Use.     The current use and occupancy of the Property for
golfing, hospitality and all other related purposes (including the sale of
merchandise and food and beverages) do not require any special use permit,
special exception or other special permit, permission or consent which has not
been

23

--------------------------------------------------------------------------------



obtained, and Borrower is not aware of any proposal to change or restrict such
use. Borrower has all necessary certificates of occupancy or completion to
operate the Property as presently operated.

        5.16    Hazardous Materials.     Except as may be disclosed in the Phase
I environmental assessment report for the Property, to the best of Borrower's
knowledge, (i) no Hazardous Materials are located on (except in immaterial
amounts used in the ordinary course for the operation or maintenance of the
Property by Borrower in accordance with all applicable laws), in or under the
Property or have been released into the environment, or discharged, placed or
disposed of at, on or under the Property except in accordance with applicable
law; and (ii) no underground storage tanks are located at the Property except in
accordance with applicable law. To the best of Borrower's knowledge, there
currently exist no facts or circumstances that could reasonably be expected to
give rise to a material non-compliance with Environmental Laws, material
environmental liability or material environmental claim.

        5.17    Utilities.     All Utilities required for the operation of the
Property either enter the Property through adjoining streets, or they pass
through adjoining land and do so in accordance with valid public easements or
private easements, and all of said Utilities are installed and are in good
working order and repair and operating as necessary for the operation of the
Property and all installation and connection charges therefor have been paid in
full. The sewage, sanitation, plumbing, water retention and detention, refuse
disposal and utility facilities in and on and/or servicing the Real Property are
adequate to service the Real Property as it is currently being used and the Real
Property's utilization of such facilities is in material compliance with all
applicable governmental and environmental protection authorities' laws, rules,
regulations and requirements.

        5.18    Curb Cuts.     All curb cut street opening permits or licenses
required for vehicular access to and from the Property from any adjoining public
street have been obtained and paid for and are in full force and effect.

        5.19    Leased Property.     The Personal Property identified on
Exhibit S is all of the material leased property at the Property, and such
exhibit reflects the date of each such lease, the name of the lessor, the name
of the lessee, the term of each such lease, the lease payment terms and a
description of the property demised by each such lease. To the best of
Borrower's knowledge, all leases of such property are in good standing and free
from any material default.

        5.20    Defects and Hazards.     Borrower does not know of any defects,
facts or conditions affecting the Real Property that would make it unsuitable
for the use contemplated hereunder or of any earth movement or slippage
affecting the Real Property.

        5.21    Principal Place of Business.     Borrower's principal place of
business is in the State of Florida at the address set forth in the preamble
hereof. Borrower does not do business under any trade name or fictitious
business names other than Golf Hosts, Inc., Golf Host Resorts, Inc., Golf Host
Development, Inc. and Golf Host Securities, Inc.

        5.22    Single Purpose Entity.     Borrower (a) shall not engage,
directly or indirectly, in any business or venture other than the ownership of
the Property and (b) is not and shall not become liable on any guaranty for the
obligations of another person or entity and has not pledged any of its assets
except pursuant to or permitted by the Loan Documents. Borrower shall maintain
and preserve its respective existence and all rights and franchises material to
its business. Prior to the release of the Additional Collateral, Borrower shall
evidence that the property to be released shall thereafter be owned and operated
by a legal entity separate and apart from Borrower.

        5.23    Removal of Collateral.     Except as otherwise provided herein
and as provided in the Annual Budget, the Tangible Property will be kept on or
at the Real Property and Borrower will not, without the prior written consent of
Lender, remove any material portion of the Collateral therefrom except such
portions or items of Collateral which are consumed or worn out in ordinary
usage, all of which shall be promptly replaced by Borrower with collateral of
similar nature and of equal or greater value.

24

--------------------------------------------------------------------------------



        5.24    Rights in Escrow Account.     Borrower shall grant, or cause to
be granted, to Lender, to the extent permitted by law, a perfected first lien
security interest in the rights of Borrower or Borrower's Affiliate, into the
proceeds payable, if any, to Borrower or Borrower's Affiliate under the Escrow
Account, as such term is defined in the Merger Agreement; provided Lender
acknowledges and agrees that such right shall be subordinate and subject to the
rights of the parties to the escrow, including the escrow holder.

        5.25    Notices Under Merger Agreement.     From and after the date
hereof Borrower shall deliver to lender copies of all written notices given by
or to Borrower (or Golf Hosts, Inc.) under the Merger Agreement promptly, but in
no event later than Ten (10) Business Days of the date such notices are received
or sent.

        Each of the representations, warranties and covenants contained in this
Article III are intended for the benefit of Lender. Each of said
representations, warranties and covenants shall survive the Closing Date. No
investigation, audit, inspection, review or the like conducted by or on behalf
of Lender shall be deemed to terminate the effect of any such representations,
warranties and covenants, it being understood that Lender has the right to rely
thereon and that each such representation, warranty and covenant constitutes a
material inducement to Lender to execute this Agreement and to close the
transaction contemplated hereby


ARTICLE VI
COVENANTS OF BORROWER


        As an inducement to Lender to execute this Agreement and to make each
disbursement of the Loan, Borrower hereby covenants as set forth in this
Article VI.

        6.1    Obligation to Withhold Distributions.     If the ratio of (a) the
Net Operating Income (after payment of any required deposit into the Capital
Replacement Fund) for the Innisbrook Property to (b) Debt Service falls below
1.20 to 1.00, at any time following the release of any Pledged Lender's Shares
(or securities held by Lender in lieu thereof), then Borrower shall thereafter
retain, and not make dividends or distributions (except as may be necessary to
pay any applicable taxes attributable to the income of Borrower) to its
shareholders, partners or members, as applicable, until such time as Borrower
has accumulated six (6) months of Base Interest at the then current level. Such
accumulated Base Interest shall be maintained at all times until Borrower has
again maintained such coverage ratios for two (2) consecutive Fiscal Years.
Borrower shall provide Lender with such documentation, including Officer's
Certificates, within forty-five (45) days after the end of each Fiscal Quarter
as are necessary to establish Borrower's compliance with the foregoing
requirements.

        6.2    Impositions.     

        (a)    Payment of Impositions.     Borrower will pay, or cause to be
paid, all Impositions before any fine, penalty, interest or cost may be added
for non-payment, such payments to be made directly to the taxing authorities
where feasible. All payments of Impositions shall be subject to Borrower's right
of contest pursuant to the provisions of Section 6.12. Upon request, Borrower
shall promptly furnish to Lender copies of official receipts, if available, or
other satisfactory proof evidencing such payments, such as cancelled checks.

        (b)    Information and Reporting.     Lender shall give prompt notice to
Borrower of all Impositions payable by Borrower hereunder of which Lender at any
time has actual knowledge, but Lender's failure to give any such notice shall in
no way diminish Borrower's obligations hereunder to pay such Impositions. Lender
and Borrower shall, upon reasonable request of the other, provide such data as
is maintained by the party to whom the request is made with respect to the
Property as may be necessary to prepare any required returns and reports. In the
event any applicable governmental authorities classify any property covered by
this Agreement as personal

25

--------------------------------------------------------------------------------



property, Borrower shall file all personal property tax returns in such
jurisdictions where it must legally so file. Each party, to the extent it
possesses the same, will provide the other party, upon reasonable request, with
cost and depreciation records necessary for filing returns for any property so
classified as personal property.

        (c)    Refunds.     If any refund shall be due from any taxing authority
in respect of any Imposition paid by Borrower, the same shall be paid over to or
retained by Borrower if no Event of Default shall have occurred hereunder and be
continuing. Any such funds retained by Lender due to an Event of Default shall
be applied to the obligations of Borrower to Lender in such order as Lender may
elect in its sole discretion.

        (d)    Utility Charges.     Borrower shall pay or cause to be paid prior
to delinquency charges for all utilities and services, including electricity,
telephone, trash disposal, gas, oil, water, sewer, communication and all other
utilities used in the Property during the Term.

        (e)    Assessment Districts.     Borrower shall not voluntarily consent
to or agree in writing to (i) any special assessment or (ii) the inclusion of
any material portion of the Property into a special assessment district or other
taxing jurisdiction unless Lender shall have consented thereto, which consent
shall not be unreasonably withheld or delayed, or unless Borrower agrees to pay
the cost thereof prior to the Maturity Date.

        6.3    Maintenance of the Collateral.     

        (a)    Maintenance of Property.     Borrower shall maintain all of the
Property necessary for the operation of Borrower's business, whether now
existing or hereafter acquired by Borrower, in good condition and repair, normal
wear and tear excepted. Upon the loss, destruction or obsolescence of any
Tangible Personal Property, Borrower shall replace such property with
replacements of the same type and quality as initially in place. If any of such
Tangible Personal Property is stored away from the Property, Borrower will
provide Lender with proper access to the storage facility.

        (b)    Borrower's Obligations.     Borrower shall provide and maintain,
or cause to be provided and maintained, during the Term, all Tangible Personal
Property, as well as merchandise for sale to the public, and food and beverage,
as shall be necessary in order to operate the Property in compliance with
(a) all applicable Legal Requirements, (b) customary practices in the golf
industry, and (c) the requirements of this Agreement.

        6.4    Use of Property.     

        (a)    Use.     After the Closing Date and during the Term, Borrower
shall use or cause to be used the Property and the Improvements for its Primary
Intended Use and shall operate the Property to maximize its long-term value.
Borrower shall not use the Property or any portion thereof for any other use
without the prior written consent of Lender, in Lender's absolute discretion. No
use shall be made or permitted to be made of the Property, and no acts shall be
done, which will cause the cancellation of any insurance policy covering the
Property or any part thereof, nor shall Borrower sell or otherwise provide to
patrons, or permit to be kept, used or sold in or about the Property any article
which may be prohibited by law or by the standard form of fire insurance
policies, or any other insurance policies required to be carried hereunder, or
fire underwriters regulations. Borrower shall, at its sole cost, comply with all
of the requirements pertaining to the Property or other improvements of any
insurance board, association, organization or company necessary for the
maintenance of insurance, as herein provided, covering the Property. Lender
specifically consents to the proposed reconfiguration of the existing holes
adjacent to one of the driving ranges at the Innisbrook Property and the
construction of condominiums, homesites or homes, all as more particularly
described on Exhibit Q attached hereto. In addition, Borrower shall have the
right to relocate or reconfigure or eliminate the existing Island Course driving
range

26

--------------------------------------------------------------------------------



at the Innisbrook Property provided the same does not adversely affect the
long-term value of the Innisbrook Property.

        (b)    Specific Prohibited Uses.     Borrower shall not use or occupy or
permit the Property to be used or occupied, nor do or permit anything to be done
in or on the Property, in a manner which would (i) violate or fail to comply
with any law, rule or regulation or Legal Requirement, (ii) cause structural
injury to any of the Improvements or (iii) constitute a public or private
nuisance or waste. Borrower shall not allow any Hazardous Material to be located
in, on or under the Property, or any adjacent property, or incorporated in the
Property or any improvements thereon except in compliance with applicable law
(including any Environmental Laws). Borrower shall not allow the Property to be
used as a landfill or a waste disposal site, or a manufacturing, distribution or
disposal facility for any Hazardous Materials. Borrower shall neither suffer nor
permit the Property or any portion thereof to be used in such a manner as
(i) might reasonably tend to impair Lender's title thereto or to any portion
thereof, or (ii) may reasonably make possible a claim or claims of adverse usage
or adverse possession by the public, as such, or of implied dedication of the
Property or any portion thereof, or (iii) is in material violation of any
applicable Environmental Law.

        (c)    Membership Sales.     Borrower shall not sell and/or classify or
reclassify memberships, or set initiation fees or other charges which results in
a reduction in the individual membership dues payable by members at the
Innisbrook Property without the consent of the Lender, which consent shall not
be unreasonably withheld or delayed. In addition, Borrower shall not materially
increase the number of golfing memberships in any calendar year at the
Innisbrook Property if such sales would diminish the long-term value of the
Property.

        (d)    Grant of Easements, Etc.     Borrower may, from time to time, so
long as no Event of Default has occurred and is continuing, at Borrower's cost
and expense: (i) grant easements and other rights in the nature of easements;
(ii) release existing easements or other rights in the nature of easements which
are for the benefit of the Property; (iii) dedicate or transfer unimproved
portions of the Property for road, highway or other public purposes;
(iv) execute petitions to have the Property annexed to any municipal corporation
or utility district; (v) execute amendments to any covenants and restrictions
affecting the Property; and (vi) execute and deliver to any person any
instrument appropriate to confirm or effect such grants, releases, dedications
and transfers (to the extent of its interest in the Property), but only upon
delivery to Lender of an Officer's Certificate (which Officer's Certificate, if
contested by Lender, shall not be binding on Lender) stating that such grant,
release, dedication, transfer, petition or amendment is not detrimental to the
proper conduct of the business of Borrower on the Property and does not
materially reduce its value or usefulness for the Primary Intended Use. Borrower
shall not grant, release, dedicate or execute any of the foregoing items in this
Section 6.4(d) without obtaining Lender's prior written approval, which approval
shall not be unreasonably withheld or delayed; provided no such approvals shall
be required for Borrower to grant easements in the normal course of operations
and which do not materially adversely affect the value of the Property.

        (e)    Borrower's Additional Covenants as to Use.     Borrower shall
(a) join the Advisory Association and cooperate in the reasonable activities of
such association; and (b) at its election, engage in reasonable cross-marketing
endeavors with the members of the Advisory Association.

27

--------------------------------------------------------------------------------





        6.5    Hazardous Materials.     

        (a)    Remediation.     If Borrower becomes aware of the presence of any
Hazardous Material in a quantity sufficient to require remediation or reporting
under any Environmental Law in, on or under any portion of the Property or if
Borrower, Lender, or any portion of the Property becomes subject to any order of
any federal, state or local agency to investigate, remove, remediate, repair,
close, detoxify, decontaminate or otherwise clean up any portion of the
Property, Borrower shall, at its sole expense, but subject to the last sentence
of Section 6.5(b), carry out and complete any required investigation, removal,
remediation, repair, closure, detoxification, decontamination or other cleanup
of the Property. If Borrower fails to implement and diligently pursue any such
repair, closure, detoxification, decontamination or other cleanup of the
Property in a timely manner, Lender shall have the right, but not the
obligation, to carry out such action and to recover its costs and expenses
therefor from Borrower as Additional Charges.

        (b)    Borrower's Indemnification of Lender.     Borrower shall pay,
protect, indemnify, save, hold harmless and defend Lender, the Company,
Affiliates of the Company and Lender (including their respective officers,
directors and controlling persons), and any Lender Assignee (collectively, the
"Lender Indemnitees") from and against all liabilities, obligations, claims,
damages (including punitive or consequential damages), penalties, causes of
action, demands, judgments, costs and expenses (including reasonable attorneys'
fees and expenses), to the extent permitted by law, imposed upon or incurred by
or asserted against Lender or any other Lender Indemnitee or the Property by
reason of any Environmental Law (irrespective of whether there has occurred any
violation of any Environmental Law) in respect of the Property howsoever
arising, without regard to fault on the part of Borrower, including
(a) liability for response costs and for costs of removal and remedial action
incurred by the United States Government, any state or local governmental unit
to any other Person, or damages from injury to or destruction or loss of natural
resources, including the reasonable costs of assessing such injury, destruction
or loss, incurred pursuant to any Environmental Law, (b) liability for costs and
expenses of abatement, investigation, removal, remediation, correction or
clean-up, fines, damages, response costs or penalties which arise from the
provisions of any Environmental Law, (c) liability for personal injury or
property damage arising under any statutory or common-law tort theory, including
damages assessed for the maintenance of a public or private nuisance or for
carrying on of a dangerous activity, or (d) by reason of a breach of a
representation or warranty of this Agreement. Notwithstanding the foregoing or
any other provision of this Agreement (including Section 6.5(d) and Article 12),
Borrower shall not be liable, or otherwise be required to indemnify Lender or
any Lender Indemnitee for any matters or events that arise after the Closing
Date that are caused by a breach by Lender of the terms of this Agreement.

        (c)    Survival of Indemnification Obligations.     Borrower's
obligations and/or liability under this Section 6.5 arising during the Term
shall survive any termination of this Agreement.

        (d)    Environmental Violations at Expiration or Termination of
Agreement.     Notwithstanding any other provision of this Agreement (except the
last sentence of Section 6.5(b)), if, at a time when the Term would otherwise
terminate or expire, a violation of any Environmental Law has been asserted by
Lender and has not been resolved in a manner reasonably satisfactory to Lender,
or has been acknowledged by Borrower to exist or has been found to exist at the
Property or has been asserted by any governmental authority and Borrower's
failure to have completed all action required to correct, abate or remediate
such a violation of any Environmental Law materially impairs the value or
leaseability of the Property upon the expiration of the Term, then, at the
option of Lender, the Purchase Option shall be automatically extended with
respect to the Property beyond the date of termination or expiration until the
earlier to occur of (i) the completion of all remedial action in accordance with
applicable Environmental Laws or (ii) 12 months beyond such expiration or
termination date.

28

--------------------------------------------------------------------------------



        (e)    Environmental Statements.     Immediately upon Borrower's
learning, or having reasonable cause to believe, that any Hazardous Material in
a quantity sufficient to require remediation or reporting under applicable law
is located in, on or under the Property or any adjacent property, Borrower shall
notify Lender in writing of (a) the existence of any such Hazardous Material;
(b) any enforcement, cleanup, removal, or other governmental or regulatory
action instituted, completed or threatened; (c) any claim made or threatened by
any Person against Borrower or the Property relating to damage, contribution,
cost recovery, compensation, loss, or injury resulting from or claimed to result
from any Hazardous Material; and (d) any reports made to any federal, state or
local environmental agency arising out of or in connection with any Hazardous
Material in or removed from the Property, including any complaints, notices,
warnings or asserted violations in connection therewith.

        6.6    Maintenance and Repair.     

        (a)    Borrower's Obligations.     Borrower, at its expense, will
operate and maintain the Property in good order, repair and appearance (whether
or not the need for such repairs occurs as a result of Borrower's use, any prior
use, the elements or the age of the Property or any portion thereof) and in
accordance with any applicable Legal Requirements, and, except as otherwise
provided in Article VII, with reasonable promptness, make all necessary and
appropriate repairs thereto of every kind and nature, whether interior or
exterior, structural or non-structural, ordinary or extraordinary, foreseen or
unforeseen or arising by reason of a condition existing prior to the Closing
Date (concealed or otherwise). Borrower shall maintain the Property in
accordance with the maintenance practices of the Property at the Closing Date
and otherwise in a manner comparable to other comparable golf courses (including
the related resort and conference facilities) in the vicinity of the Property.
Lender may consult with the Advisory Association from time to time with respect
to Borrower's compliance with its maintenance and operation obligations under
this Section 6.6(a), and Lender and representatives of Advisory Association
shall have the right from time to time to enter the Property for the purpose of
inspecting the Property. If Lender, in consultation with the Advisory
Association, determines that Borrower has failed to comply with its maintenance
obligations under this Section 6.6(a), Lender shall provide written notice to
Borrower setting forth a list of remedial work and/or steps to be performed by
Borrower. Borrower shall promptly and diligently perform such remedial work
and/or steps as recommended by Lender, provided if Borrower objects to one or
more of the remedial obligations proposed by Lender, then the matter shall be
submitted to the dispute resolution procedure set forth in Article XIII.
Borrower will not take or omit to take any action the taking or omission of
which could reasonably be expected to impair the value or the usefulness of the
Property or any part thereof for its Primary Intended Use. In no event shall
Borrower be deemed to be in violation of this Section 6.6(a) if Borrower has
requested that Lender disburse available funds from the Capital Replacement
Reserve to cure such default by making capital repairs, improvements or
replacements and Lender has not consented to such disbursement.

        (b)    Mechanic's Liens.     Nothing contained in this Agreement and no
action or inaction by Lender shall be construed as (i) constituting the consent
or request of Lender expressed or implied, to any contractor, subcontractor,
laborer, materialman or vendor to or for the performance of any labor or
services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to the Property
or any part thereof; or (ii) giving Borrower any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property, in either case, in such fashion
as would permit the making of any claim against Lender in respect thereof or to
make any agreement that may create, or in any way be the basis for, any right,
title, interest, lien, claim or other encumbrance upon the estate of Lender in
the Property, or any portion thereof.

29

--------------------------------------------------------------------------------



        6.7    Borrower's Right to Modify Property.     

        (a)    Borrower's Right to Construct.     Subject to the prior written
approval of Lender in its reasonable discretion, during the Term Borrower may
make alterations, additions, changes and/or improvements to the Innisbrook
Property (individually, a "Borrower Improvement," and collectively, "Borrower
Improvements"), provided any Borrower Improvements costing $250,000 or less
shall not require the approval of Lender. Any such Borrower Improvement shall be
made at Borrower's sole expense and shall not affect Lender's option to purchase
the Innisbrook Property pursuant to the terms of Article XI. Unless made on an
emergency basis to prevent injury to Person or property, Borrower will submit
plans and specifications for any Borrower Improvements, in the form necessary
for any required building permits, to Lender for Lender's prior written
approval, such approval not to be unreasonably withheld or delayed and shall not
be withheld so long as such alterations, additions, changes and/or improvements
do not have a material adverse affect on the value of the Innisbrook Property.
Borrower shall not modify any of the Additional Collateral so as to materially
diminish the value thereof or materially diminish the value of the Innisbrook
Property. Borrower may make alterations, additions, changes and/or improvements
to the Tamarron Property without the written consent of Lender, provided that
such alterations do not materially diminish the value of the Tamarron Property.

        Upon approval by Lender:

          (i)  Borrower shall diligently seek all governmental approvals and any
other necessary private approvals (e.g., ground lessor, mortgagee, etc.)
relating to the construction of any Borrower Improvement; and

         (ii)  once Borrower begins the construction of any Borrower
Improvement, Borrower shall diligently prosecute any such Borrower Improvement
to completion in accordance with applicable insurance requirements and the laws,
rules and regulations of all governmental bodies or agencies having jurisdiction
over the Property; and

        (iii)  Borrower shall not suffer or permit any mechanics' liens
exceeding Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate at any
one time to exist against the Property (and with respect to such liens will
cause them to be removed of record or bonded over not less than thirty (30) days
prior to any scheduled foreclosure pursuant to such lien) or suffer or permit
any other claims or demands arising from the work of construction of any
Borrower Improvement to be enforced against the Property or any part thereof,
and Borrower agrees to hold Lender and the Property free and harmless from all
liability from any such liens, claims or demands, together with all costs and
expenses in connection therewith; and

        (iv)  all work shall be performed in a good and workmanlike manner.

        (b)    Scope of Right.     Subject to Section 6.7(a), at Borrower's cost
and expense, Borrower shall have the right to:

          (i)  seek any governmental approvals, including building permits,
licenses, conditional use permits and any certificates of need that Borrower
requires to construct any Borrower Improvement;

         (ii)  erect upon the Property such Borrower Improvements as Borrower
deems desirable; and

        (iii)  engage in any other lawful activities that Borrower determines
are necessary or desirable for the development of the Property in accordance
with its Primary Intended Use.

30

--------------------------------------------------------------------------------






        Lender shall have the right at any time and from time to time to post
and maintain upon the Property such notices as may be necessary to protect
Lender's interest from mechanics' liens, materialmen's liens or liens of a
similar nature.

        6.8    Lender's Right to Audit Calculation of Gross Revenue.     Lender,
at its own expense except as provided hereinbelow, shall have the right from
time to time directly or though its accountants to audit the information set
forth in the Officer's Certificate referred to in Section 2.3(d) for a period of
five (5) years from receipt of such Officer's Certificate and in connection with
such audits to examine Borrower's book and records with respect thereto
(including supporting data, sales tax returns and Borrower's work papers). If
any such audit discloses a deficiency in the payment of Participating Interest,
Borrower shall forthwith pay to Lender the amount of the deficiency as finally
agreed or determined, together with interest on such amount at the Overdue Rate
from the date when said payment should have been made to the date of payment
thereof; provided, however, that as to any audit that is commenced more than
twelve (12) months after the date Gross Revenue for any Fiscal Year is reported
by Borrower to Lender in the Officer's Certificate, the deficiency, if any, with
respect to such Gross Revenue shall bear interest as permitted herein only from
the date such determination of deficiency is made unless such deficiency is the
result of gross negligence or willful misconduct on the part of Borrower. If any
such audit discloses that the Gross Revenue actually received by Borrower for
any Fiscal Year exceeds the Gross Revenue reported by Borrower in the Officer's
Certificate by more than two percent (2%), then Borrower shall pay all
reasonable costs of such audit and examination; provided Borrower shall have the
right to submit the audit determination to arbitration in accordance with the
procedures set forth in Article XIII. Lender shall also have the right to review
and audit from time to time Borrower's business operations including all books,
records and financial statements of Borrower. Borrower shall promptly provide to
Lender copies of all such books, records, financial statements or any other
documentation of Borrower's business operations reasonably requested by Lender.
Lender shall keep confidential the contents of such books, records, financial
statements and other documentations, provided Lender shall be permitted to
disclose the foregoing to its attorneys, accountants and advisors who agree to
maintain the confidentiality of such information, and shall also be permitted to
disclose the foregoing as may be necessary or appropriate in any public filings
of the Company or GTA, Inc. or in any litigation proceedings.

        6.9    Annual Budget.     Not later than forty-five (45) days prior to
the commencement of each Fiscal Year, Borrower shall prepare and submit to
Lender an operating budget (the "Operating Budget") and a capital budget (the
"Capital Budget") prepared in accordance with the requirements of this
Section 6.9. The Operating Budget and the Capital Budget (together, the "Annual
Budget") shall be prepared in a form approved by Lender for use throughout the
Term and show by quarter and for the year as a whole the following:

        (a)   Borrower's reasonable estimate of Gross Revenue and Gross Expenses
itemized on schedules on a quarterly basis as approved by Lender and Borrower,
together with assumptions, in narrative form, forming the basis of such
schedules.

        (b)   An estimate of any amounts Lender will be requested to fund for
Capital Expenditures during the next two Fiscal Years, subject to the
limitations set forth in Article IX.

        (c)   A cash flow projection.

        (d)   A narrative description of any anticipated significant events,
including, if requested by Lender, a narrative description of any category of
operating expenses that decrease or increase by five percent (5%) or more from
the prior year's expenses.

        (e)   Borrower's reasonable estimate for each Fiscal Quarter of the
Participating Interest to be paid for such quarter.

31

--------------------------------------------------------------------------------






Lender shall have thirty (30) days after the date on which it receives the
Annual Budget to review, approve or disapprove the Annual Budget, which approval
shall not be withheld so long as such Annual Budget is reasonably designed to
enhance the long-term value of the Innisbrook Property. If the parties are not
able to reach agreement on the Annual Budget for any Fiscal Year during Lender's
thirty (30) day review period, the parties shall attempt in good faith during
the subsequent thirty (30) day period to resolve any disputes, which attempts
shall include, if requested by either party, at least one (1) meeting of
executive-level officers of Lender and Borrower and one (1) meeting with the
directors of the Advisory Association. In the event the parties are still not
able to reach agreement on the Annual Budget for any particular Fiscal Year
after complying with the foregoing requirements of this Section 6.9, the parties
shall adopt such portions of the Operating Budget and the Capital Budget as they
may have agreed upon, and any matters not agreed upon shall be referred to a
dispute resolution committee composed of three (3) members of the Advisory
Association unaffiliated with Borrower and two (2) members of the board of
directors of the Company. Such committee shall be responsible for resolving any
such disagreement and the parties agree that the determination of such dispute
resolution committee shall be binding on the parties. In resolving such dispute
the committee shall base its determination on whether the Annual Budget is
reasonably designed to enhance the long-term value of the Innisbrook Property.
Pending the results of such resolution or the earlier agreement of the parties,
(i) if the Operating Budget has not been agreed upon, the Property will be
operated in a manner consistent with the prior year's Operating Budget until a
new Operating Budget is adopted, and (ii) if the Capital Budget has not been
agreed upon, no Capital Expenditures shall be made unless the same are set forth
in a previously approved Capital Budget or are specifically required by Lender
or are otherwise required to comply with Legal Requirements or Insurance
Requirements. Borrower shall operate the Property in a manner reasonably
consistent with the Annual Budget. For purposes of 1997, the Annual Budget and
the Operating Budget shall be the Budget attached hereto as Exhibit E, provided
such Budget shall be updated by Borrower and approved by Lender not later than
forty-five (45) days following the Closing Date.

        (f)    During the period in which the Innisbrook Property is being
managed by Westin Hotel Company pursuant to the Westin Management Agreement, the
Annual Budget and the Operating Budget shall be determined in accordance with
the provisions of Section 2.3 and 2.4 of the Westin Management Agreement;
provided Lender and Westin Hotel Company shall enter into a separate agreement
respecting their respective rights.

        6.10    Financial Statements.     

        (a)   Borrower shall utilize, or cause to be utilized, an accounting
system for the Property in accordance with its usual and customary practice, and
in accordance with GAAP, that will accurately record all data necessary to
compute Participating Interest, and Borrower shall retain for at least five
(5) years after the expiration of each Fiscal Year, reasonably adequate records
conforming to such accounting system showing all data necessary to compute
Participating Interest. The books of account and all other records relating to
or reflecting the operation of the Property shall be kept at either the
Property, Borrower's offices or Westin's offices at 2001 Sixth Avenue, Seattle,
Washington 98121. Such books and records shall be available to Lender and its
representatives for examination, audit, inspection and transcription.

        (b)   Borrower shall furnish to Lender within thirty (30) days of the
end of each Fiscal Quarter (i) unaudited financial statements for the Fiscal
Quarter and year to date, together with the same information for the comparable
prior Fiscal Quarter and year to date, including the following: results of
operations, a balance sheet, statements of cash flows and statement of changes
in owner's equity. If Lender requests, Borrower shall provide reviewed financial
statements for such Fiscal Quarter at Borrower's expense. Each quarterly report
shall also include a narrative explaining any deviation in any major revenue or
expense category or operating expenses (by category) of more than ten percent
(10%) from the amounts set forth on the Annual Budget,

32

--------------------------------------------------------------------------------






together with, if appropriate a revised Annual Budget, which budget shall be
subject to Lender's review and approval as provided in Section 6.9. Each
quarterly report shall also forecast any projected Participating Interest
payable for the following Fiscal Quarter.

        (c)   For each Fiscal Year, Borrower shall deliver to Lender within
seventy-five (75) days of the end of such Fiscal Year financial statements
prepared in accordance with GAAP and audited by any nationally recognized
independent accounting firm licensed to practice in front of the Securities and
Exchange Commission.

        (d)   If requested by Lender, Borrower will make available to Lender and
the Company and their respective lenders, underwriters, counsel, accountants and
advisors such additional information and financial statements with respect to
Borrower and the Property as Lender may reasonably request without any
additional cost to Borrower, and Borrower agrees to reasonably cooperate with
Lender and the Company in effecting public or private debt or equity financings
by the Lender or the Company, without any additional cost to Borrower,
modifications to this Agreement or the requirement of additional collateral from
Borrower.

        6.11    Liens, Encroachments and Other Title Matters.     

        (a)    Liens.     Subject to the provisions of Section 6.12 relating to
permitted contests, Borrower will not directly or indirectly create or allow to
remain, and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon the Property or any
attachment, levy, claim or encumbrance emanating from Borrower's actions or
negligence, not including, however:

          (i)  this Agreement and other liens permitted by the Loan Documents;

         (ii)  the matters, if any, that existed as of the Closing Date, as set
forth on the title policy received (and approved in its sole discretion) by
Lender;

        (iii)  restrictions, liens and other encumbrances which are consented to
in writing by Lender, or any easements granted pursuant to the provisions of
Section 6.4(d) of this Agreement;

        (iv)  liens for those taxes of Lender which Borrower is not required to
pay hereunder;

         (v)  leases or licenses permitted by Article XII;

        (vi)  liens for Impositions or for sums resulting from noncompliance
with Legal Requirements so long as such liens are in the process of being
contested as permitted by Section 6.12;

       (vii)  liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed (provided that such liens are in the process of being
contested as permitted by Section 6.12) or not yet due; and

      (viii)  the mortgage lien on the Tamarron Property to secure the
obligations of Golf Hosts, Inc. under the Escrow Agreement and the obligations
of Borrower with respect to additional improvements which may be made in the
future.

        (b)    Encroachments and Other Title Matters.     Excepting any matters
granted or created by Lender after the Closing Date, if any of the Improvements
shall, at any time, encroach upon any property, street or right-of-way adjacent
to the Property, or shall violate the agreements or conditions contained in any
lawful restrictive covenant or other agreement affecting the Property, or any
part thereof, or shall impair the rights of others under any easement or
right-of-way to which the Property is subject, or the use of the Property is
impaired, limited or interfered with by reason of the exercise of the right of
surface entry or any other rights under a lease or reservation

33

--------------------------------------------------------------------------------



of any oil, gas, water or other minerals, then promptly upon request of Lender
or at the behest of any person affected by any such encroachment, violation or
impairment, Borrower, at its sole cost and expense (subject to its right to
contest the existence of any such encroachment, violation or impairment), shall
protect, indemnify, save harmless and defend Lender, the Company and any other
Lender Indemnitee from and against all losses, liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys' fees and expenses) based on or arising by reason of any such
encroachment, violation or impairment and in such case, in the event of an
adverse final determination, either (i) obtain valid and effective waivers or
settlements of all claims, liabilities and damages resulting from each such
encroachment, violation or impairment, whether the same shall affect Lender or
Borrower; or (ii) make such changes in the Improvements, and take such other
actions, as Borrower in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment, and to end such violation or
impairment, including, if necessary, the alteration of any of the Improvements,
and in any event take all such actions as may be necessary in order to be able
to continue the operation of the Improvements for the Primary Intended Use
substantially in the manner and to the extent the Improvements were operated
prior to the assertion of such violation or encroachment. Borrower's obligation
under this Section 6.11 shall be in addition to and shall in no way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance and Borrower shall be entitled to a credit for any sums recovered by
Lender under any such policy of title or other insurance.

        (c)    Survey.     Borrower shall, promptly following the Closing Date,
undertake to provide Lender with an ALTA/ACSM survey of the Innisbrook Premises
with such certifications as Lender shall reasonably require.

        6.12    Permitted Contests.     

        (a)    Authorization.     Borrower may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any Imposition or any Legal Requirement
or Insurance Requirement, or any lien, attachment, levy, encumbrance, charge or
claim not otherwise permitted by Section 6.11(a); provided, however, that
nothing in this Section 6.12 shall limit the right of Lender to contest the
amount, validity or application, in whole or in part, of any Imposition, Legal
Requirement, Insurance Requirement, or any lien, attachment, levy, encumbrance,
charge or claim with respect to the Property (and Borrower shall reasonably
cooperate with Lender with respect to such contest), and, further provided that:

          (i)  in the case of an unpaid Imposition, lien, attachment, levy,
encumbrance, charge or claim, the commencement and continuation of such
proceedings shall suspend the collection thereof from Lender and from the
Property, and neither the Property nor any income therefrom nor any part thereof
or interest therein would be in any danger of being sold, forfeited, attached or
lost pending the outcome of such proceedings;

         (ii)  in the case of a Legal Requirement, Lender would not be subject
to criminal or material civil liability for failure to comply therewith pending
the outcome of such proceedings. Nothing in this Section 6.12(a)(ii), however,
shall permit Borrower to delay compliance with any requirement of an
Environmental Law to the extent such non-compliance poses an immediate threat of
injury to any Person or to the public health or safety or of material damage to
any real or personal property;

        (iii)  in the case of a Legal Requirement and/or an Imposition, lien,
encumbrance or charge, Borrower shall give such reasonable security, if any, as
may be demanded by Lender to insure ultimate payment of the same and to prevent
any sale or forfeiture of the affected Property or the Interest by reason of
such non-payment or noncompliance, provided, however,

34

--------------------------------------------------------------------------------






the provisions of this Section 6.12 shall not be construed to permit Borrower to
contest the payment of Interest or any other sums payable by Borrower to Lender
hereunder;

        (iv)  no such contest shall interfere in any material respect with the
use or occupancy of the Property;

         (v)  in the case of an Insurance Requirement, the coverage required by
Article VII shall be maintained; and

        (vi)  if such contest be finally resolved against Lender or Borrower,
Borrower shall, as Additional Charges due hereunder, promptly pay the amount
required to be paid, together with all interest and penalties accrued thereon,
or comply with the applicable Legal Requirement or Insurance Requirement.

        (b)    Indemnification of Lender.     If Lender so desires, Lender shall
be permitted to join as a party in any contest permitted pursuant to this
Section 6.12. Borrower shall indemnify and save Lender harmless against any
liability, cost or expense of any kind that may be imposed upon Lender in
connection with any such contest and any loss resulting therefrom.

        6.13    Legal Requirements.     Subject to Section 6.12 regarding
permitted contests, Borrower, at its expense, shall promptly (a) comply with all
Legal Requirements and Insurance Requirements in respect of the use, operation,
maintenance, repair and restoration of the Property, whether or not compliance
therewith shall require structural changes in any of the Improvements or
interfere with the use and enjoyment of the Property; and (b) procure, maintain
and comply with all material licenses and other authorizations required for any
use of the Property then being made, and for the proper erection, installation,
operation and maintenance of the Property or any party thereof.

        6.14    Actions Affecting Property.     Borrower shall give Lender
prompt written notice of the assertion of any claim with respect to, or the
filing of any action or proceeding purporting to affect the Property, any of the
Loan Documents or the rights or powers of Lender. Borrower shall appear in and
contest any such action or proceeding and shall pay all costs and expenses,
including cost of evidence of title and attorneys' fees, in any such action or
proceeding in which Lender may appear.

        6.15    Material Agreements.     Borrower agrees not to terminate or
materially modify the Master Lease or the Westin Management Agreement or any
interest therein without the prior written consent of Lender, which consent
shall not be unreasonably withheld or delayed. Any subsequent manager of the
Innisbrook Property shall be a first-class upscale hotel operator with relevant
experience in the operation and management of first-class golf facilities.
Consent to one amendment, change, agreement or modification shall not be deemed
to be a waiver of the right to require consent to other, future or successive
amendments, changes, agreements or modifications. Borrower shall perform all
obligations and agreements under the Master Lease and the Westin Management
Agreement and shall not take any action or omit to take any action which would
effect or permit the termination of any of said agreements. Borrower shall
promptly notify Lender in writing with respect to any default or alleged default
by any party thereto and to deliver to Lender copies of all notices, demands,
complaints or other communications received or given by Borrower with respect to
any such default or alleged default. Lender shall have the option, but no
obligation, to cure any such default and to perform any or all of Borrower's
obligations thereunder. All sums expended by Lender in curing any such default
shall be secured by the Loan Documents and shall be immediately due and payable
without demand or notice and shall bear interest from date of expenditure at the
Overdue Rate.

35

--------------------------------------------------------------------------------





        6.16    Lender Inspections.     At any time that any material Capital
Expenditure individually in excess of $100,000 is being incurred during the
Term, during normal business hours, Borrower shall permit Lender and Lender's
representatives, inspectors and consultants to enter upon the Real Property, to
inspect any construction and materials to be used therein and to examine all
contracts, records, plans and shop drawings which are kept at the construction
site or at Borrower's offices. Lender shall keep confidential the information
obtained from such inspections, provided Lender shall be permitted to disclose
such information to its attorneys, accountants and advisors who agree to
maintain the confidentiality of such information, and shall also be permitted to
disclose such information as may be necessary or appropriate in any public
filing of the Company or GTA, Inc. or in any litigation proceedings.

        6.17    Trade Names.     Borrower shall immediately notify Lender in
writing of any change in the place of business of, or the change in the legal,
trade or fictitious business names used by, Borrower, any of its constituent
general partners or Guarantor and shall, upon Lender's request, execute any
additional financing statements and other certificates necessary to reflect any
change in trade names or fictitious business names.

        6.18    Officer's Certificates.     At any time, and from time to time
upon Borrower's receipt of not less than ten (10) days' prior written request by
Lender, Borrower will furnish to Lender an Officer's Certificate certifying
that:

        (a)   this Agreement is unmodified and in full force and effect (or that
this Agreement is in full force and effect as modified and setting forth the
modifications);

        (b)   the dates to which the Interest has been paid;

        (c)   whether or not to the best knowledge of Borrower, Lender is in
default in the performance of any covenant, agreement or condition contained in
this Agreement and, if so, specifying each such default of which Borrower may
have knowledge;

        (d)   that, except as otherwise specified, there are no proceedings
pending or, to the knowledge of the signatory, threatened, against Borrower
before or by any court or administrative agency which, if adversely decided,
would materially and adversely affect the financial condition and operations of
Borrower; and

        (e)   responding to such other questions or statements of fact as Lender
shall reasonably request.

        Borrower's failure to deliver such Officer's Certificate within such
time shall constitute an acknowledgement by Borrower that this Agreement is
unmodified and in full force and effect except as may be represented to the
contrary by Lender, Lender is not in default in the performance of any covenant,
agreement or condition contained in this Agreement and the other matters set
forth in such request, if any, are true and correct. Any such Officer's
Certificate furnished pursuant to this Section 6.18 may be relied upon by Lender
and any prospective lender or purchaser.

        6.19    Protective Advances.     If Borrower shall at any time fail to
perform or comply with any of the terms, covenants and conditions required on
Borrower's part to be performed and complied with under this Agreement, any of
the other Loan Documents or any other agreement that, under the terms of this
Agreement, Borrower is required to perform, then Lender, without waiving or
releasing Borrower from any of its obligations hereunder, may, in its sole
discretion upon ten (10) days prior written notice to Borrower (except in an
emergency in which case no notice shall be required):

        (a)   make any payments hereunder or thereunder payable by Borrower and
take out, pay for and maintain any of the insurance policies provided for
herein; and/or

36

--------------------------------------------------------------------------------



        (b)   after the expiration of any applicable grace period and subject to
Borrower's rights to contest certain obligations specifically granted hereby,
perform any such other acts hereunder or thereunder on the part of Borrower to
be performed and enter upon the Property for such purpose; and/or

        (c)   perform any act in such manner and to such extent as Lender may
deem necessary to protect the security hereof, Lender being authorized to enter
upon the Property for such purpose; appear in and defend any action or
proceeding purporting to affect, in any manner whatsoever, the obligations of
Borrower hereunder, the security therefor or the rights or powers of Lender;
pay, purchase or compromise any encumbrance, charge or lien that in the judgment
of Lender is prior or superior to any mortgage granted Lender.

All sums so paid out of Lender's own funds and all reasonable out-of-pocket
costs and expenses incurred and paid by Lender in connection with the
performance of any such act, including, without limitation, attorneys' fees and
any allocated costs of in-house counsel (provided such services are not
redundant with the services of any outside counsel), together with interest on
unpaid balances thereof at the Overdue Rate from the respective dates of
Lender's making of each such payment, shall be added to the principal of the
Note, shall be secured by the Loan Documents and by the lien of any mortgage
granted Lender, prior to any right, title or interest in or claim upon the
Property attaching or accruing subsequent to the lien of any mortgage or
security interest granted Lender and shall be payable by Borrower to Lender on
demand.

        6.20    Reporting of Original Issue Discount.     Borrower agrees that
it will report for purposes of calculating original issue discount interest
accruing at an annual rate of 11.5% for the term of the Loan.


ARTICLE VII
INSURANCE


        7.1    General Insurance Requirements.     During the Term, Borrower
shall at all times keep the Property, and all property located in or on the
Property, including any Borrower Improvements, insured with the kinds and
amounts of insurance described below. Lender and Borrower acknowledge that the
Condominiums are not owned by Borrower and, except as may be set forth in the
Master Lease, Borrower shall have no obligation pursuant to this Agreement or
the other Loan Documents to insure and/or rebuild the Condominiums following any
damage or destruction. This insurance shall be written by companies authorized
to do insurance business in the State, and shall otherwise meet the requirements
set forth in Section 7.5 of this Agreement. The policies must name Lender as an
additional insured or loss payee, as applicable, by way of a standard form of
mortgagee's loss payable endorsement. Losses shall be payable to Lender and/or
Borrower as provided in this Article VII. In addition, the policies shall name
as a loss payee any Lender Assignee by way of a standard form of mortgagee's
loss payable endorsement. Any loss adjustment in excess of $250,000 shall
require the written consent of Lender, Borrower, and each Lender Assignee, if
any. Evidence of insurance shall be deposited with Lender and, if requested,
with any Lender Assignee(s). The policies on the Property, including the
Improvements, Fixtures, Tangible and Intangible Personal Property and any
Borrower Improvements, shall insure against the following risks:

        (a)    All Risk.     Loss or damage by all risks or perils including,
but not limited to, fire, vandalism, malicious mischief and extended coverages,
including sprinkler leakage, in an amount not less than 100% of the then Full
Replacement Cost thereof covering all structures built on the Property and all
Tangible Personal Property; and further provided the Tangible Personal Property
may be insured at its fair market value.

37

--------------------------------------------------------------------------------



        (b)    Liability.     Claims for personal injury or property damage
under a policy of comprehensive general public liability insurance with amounts
not less than five million dollars ($5,000,000) per occurrence and in the
aggregate.

        (c)    Flood.     Flood insurance (when the Property is located in whole
or in material part a designated flood plain area) in an amount similar to the
amount insured by comparable golf course properties in the area. Notwithstanding
the foregoing, Borrower shall not be required to participate in the National
Flood Insurance Program or otherwise obtain flood insurance to the extent not
available at commercially reasonable rates; provided Borrower shall give Lender
written notice thereof prior to cancelling or not obtaining any flood insurance.
Borrower may opt to insure the structures only, and not the Land, subject to the
approval of Lender, in Lender's reasonable discretion.

        (d)    Worker's Compensation.     Adequate worker's compensation
insurance coverage for all Persons employed by Borrower on the Property in
accordance with the requirements of applicable federal, state and local laws.
Borrower shall have the option to self-insure up to five thousand dollars
($5,000) of the amount of insurance required in the event State law permits such
self-insurance, subject to the approval of Lender, in Lender's sole and absolute
discretion.

        7.2    Other Insurance.     Such other insurance on or in connection
with any of the Property as Lender or any Lender Assignee may reasonably
require, which at the time is usual and commonly obtained in connection with
properties similar in type of building size and use to the Property and located
in the geographic area where the Property is located.

        7.3    Replacement Cost.     In the event either party believes that the
Full Replacement Cost of the insured property has increased or decreased at any
time during the Term, it shall have the right to have such Full Replacement Cost
redetermined by the Impartial Appraiser. The party desiring to have the Full
Replacement Cost so redetermined shall forthwith, on receipt of such
determination by such Impartial Appraiser, give written notice thereof to the
other party hereto. The determination of such Impartial Appraiser shall be final
and binding on the parties hereto, and Borrower shall forthwith increase, or may
decrease, the amount of the insurance carried pursuant to this Section 7.3, as
the case may be, to the amount so determined by the Impartial Appraiser. Each
party shall pay one-half of the fee, if any, of the Impartial Appraiser.

        7.4    Waiver of Subrogation.     All insurance policies carried by
either party covering the Property including contents, fire and casualty
insurance, shall expressly waive any right of subrogation on the part of the
insurer against the other party (including any Lender Assignee). The parties
hereto agree that their policies will include such waiver clause or endorsement
so long as the same are obtainable without extra cost, and in the event of such
an extra charge the other party, at its election, may pay the same, but shall
not be obligated to do so.

        7.5    Form Satisfactory, Etc.     All of the policies of insurance
referred to in this Article VII shall be written in a form reasonably
satisfactory to Lender and by insurance companies rated not less than B+, XI
by A.M. Best's Insurance Guide. Borrower shall pay all premiums for the policies
of insurance referred to in Sections 7.1 and 7.2 and shall deliver certificates
thereof to Lender prior to their effective date (and with respect to any renewal
policy, at least ten (10) days prior to the expiration of the existing policy).
In the event Borrower fails to satisfy its obligations under this Article VII,
Lender shall be entitled, but shall have no obligation, to effect such insurance
and pay the premiums therefor, which premiums shall be repayable to Lender upon
written demand as Additional Charges. Each insurer issuing policies pursuant to
this Article VII shall agree, by endorsement on the policy or policies issued by
it, or by independent instrument furnished to Lender, that it will give to
Lender thirty (30) days' written notice before the policy or policies in
question shall be altered, allowed to expire or cancelled. Each such policy
shall also provide that any loss otherwise payable thereunder shall be payable
notwithstanding (i) any act or omission of Lender or Borrower which might,
absent such

38

--------------------------------------------------------------------------------



provision, result in a forfeiture of all or a part of such insurance payment,
(ii) the occupation or use of the Property for purposes more hazardous than
those permitted by the provisions of such policy, (iii) any foreclosure or other
action or proceeding taken by any Lender Assignee pursuant to any provision of a
mortgage, note, assignment or other document evidencing or securing a loan upon
the happening of an event of default therein or (iv) any change in title to or
ownership of the Property.

        7.6    Change in Limits.     In the event that Lender shall at any time
reasonably determine on the basis of prudent industry practice that the
liability insurance carried by Borrower pursuant to Sections 7.1 and 7.2 is
either excessive or insufficient, the parties shall endeavor to agree on the
proper and reasonable limits for such insurance to be carried; and such
insurance shall thereafter be carried with the limits thus agreed on until
further changed pursuant to the provisions of this Article VII; provided,
however, that the deductibles for such insurance or the amount of such insurance
which is self-retained by Borrower shall be as reasonably determined by Borrower
so long as Borrower can reasonably demonstrate its ability to satisfy such
deductible or amount of such self-retained insurance.

        7.7    Blanket Policy.     Notwithstanding anything to the contrary
contained in this Article VII, Borrower's obligations to carry the insurance
provided for herein may be brought within the coverage of a so-called blanket
policy or policies of insurance carried and maintained by Borrower; provided,
however, that the coverage afforded Lender will not be reduced or diminished or
otherwise be different from that which would exist under a separate policy
meeting all other requirements of this Agreement by reason of the use of such
blanket policy of insurance, and provided further that the requirements of this
Article VII are otherwise satisfied. The amount of this total insurance
allocated to each of the Innisbrook Facility and the Tamarron Facility, which
amount shall be not less than the amounts required pursuant to Sections 7.1 and
7.2, shall be specified either (i) in each such "blanket" or umbrella policy or
(ii) in a written statement, which Borrower shall deliver to Lender and Lender
Assignee, from the insurer thereunder. A certificate of each such "blanket" or
umbrella policy shall promptly be delivered to Lender and Lender Assignee.

        7.8    Insurance Proceeds.     All proceeds of insurance payable by
reason of any loss or damage to the Property, or any portion thereof, and
insured under any policy of insurance required by this Article VII shall (i) if
greater than $250,000, be paid to Lender and held by Lender and (ii) if less
than such amount, be paid to Borrower and held by Borrower. All such proceeds
shall be held in trust and deposited in an interest bearing account and shall be
made available, together with any interest, for reconstruction or repair, as the
case may be, of any damage to or destruction of the Property, or any portion
thereof.

        7.9    Disbursement of Proceeds.     Any proceeds held by Lender or
Borrower shall be paid out by Lender or Borrower from time to time for the
reasonable costs of such reconstruction or repair; provided, however, that
Lender shall disburse proceeds subject to the following requirements:

        (a)   prior to commencement of restoration, (i) the architects,
contracts, contractors, plans and specifications for the restoration shall have
been approved by Lender, which approval shall not be unreasonably withheld or
delayed and (ii) appropriate waivers of mechanics' and materialmen's liens shall
have been filed;

        (b)   Borrower shall have obtained and delivered to Lender copies of all
necessary governmental and private approvals necessary to complete the
reconstruction or repair, including building permits, licenses, conditional use
permits and certificates of need;

        (c)   at the time of any disbursement, subject to Section 6.12, no
mechanics' or materialmen's liens shall have been filed against any of the
Property and remain undischarged, unless a satisfactory bond shall have been
posted in accordance with the laws of the State;

        (d)   disbursements shall be made from time to time in an amount not
exceeding the cost of the work completed since the last disbursement, upon
receipt of (i) satisfactory evidence of the

39

--------------------------------------------------------------------------------






stage of completion, the estimated total cost of completion and performance of
the work to date in a good and workmanlike manner in accordance with the
contracts, plans and specifications, (ii) waivers of liens, (iii) a satisfactory
bring down of title insurance and (iv) other evidence of cost and payment so
that Lender and Lender Assignee can verify that the amounts disbursed from time
to time are represented by work that is completed, in place and free and clear
of mechanics' and materialmen's lien claims;

        (e)   each request for disbursement shall be accompanied by a
certificate of Borrower, signed by a senior member or officer of Borrower,
describing the work for which payment is requested, stating the cost incurred in
connection therewith, stating that Borrower has not previously received payment
for such work and, upon completion of the work, also stating that the work has
been fully completed and complies with the applicable requirements of this
Agreement; and

        (f)    to the extent actually held by Lender and not a Lender Assignee,
(1) the proceeds shall be held in a separate account and shall not be commingled
with Lender's other funds, and (2) interest shall accrue on funds so held at the
money market rate of interest and such interest shall constitute part of the
proceeds.

        7.10    Excess Proceeds, Deficiency of Proceeds.     Any excess proceeds
of insurance remaining after the completion of the restoration or reconstruction
of the Property (or in the event neither Lender nor Borrower is required to or
elects to repair and restore) shall be paid to Borrower. All salvage resulting
from any risk covered by insurance shall belong to Borrower.

        If the costs of restoration or reconstruction exceeds the amount of
proceeds received by Lender or Borrower from insurance, Borrower shall pay for
such excess cost of restoration or reconstruction, except that Borrower shall be
entitled to withdraw from the Capital Replacement Fund an amount necessary to
cover some or all of such excess subject; provided any amount so withdrawn must
be restored by Borrower to the Capital Replacement Fund within two (2) years of
such withdrawal.

        7.11    Reconstruction Covered by Insurance.     

        (a)    Destruction Rendering Property Unsuitable for its Primary Use.
    If during the term the Property is totally or partially destroyed from a
risk covered by the insurance described in Article VII and the Property thereby
is rendered Unsuitable For Its Primary Intended Use, Borrower shall, at its
election, either (i) diligently restore the Property to substantially the same
condition as existed immediately before the damage or destruction, or
(ii) prepay the Loans.

        (b)    Destruction Not Rendering Property Unsuitable for its Primary
Use.     If during the term, the Property is totally or partially destroyed from
a risk covered by the insurance described in Article VII, but the Property is
not thereby rendered Unsuitable For Its Primary Intended Use, Borrower shall
diligently restore the Property to substantially the same condition as existed
immediately before the damage or destruction; provided, however, Borrower shall
not be required to restore certain Tangible Personal Property and/or any
Borrower Improvements if failure to do so does not adversely affect the amount
of Interest payable hereunder or the Primary Intended Use in substantially the
same manner immediately prior to such damage or destruction. Such damage or
destruction shall not terminate this Agreement; provided further, however, if
Borrower cannot within eighteen (18) months obtain all necessary governmental
approvals, including building permits, licenses, conditional use permits and any
certificates of need, after diligent efforts to do so in order to be able to
perform all required repair and restoration work and to operate the Property for
its Primary Intended Use in substantially the same manner immediately prior to
such damage or destruction, Borrower may prepay the Loans.

        7.12    Reconstruction Not Covered by Insurance.     If during the Term,
the Property is totally or materially destroyed from a risk not covered by the
insurance described in Article VII, whether or not such damage or destruction
renders the Property Unsuitable For Its Primary Intended Use, Borrower

40

--------------------------------------------------------------------------------



shall restore the Property to substantially the same condition as existed
immediately before the damage or destruction. Borrower shall have the right to
use proceeds from the Capital Replacement Fund to perform such work, subject to
the conditions set forth in Article IX hereof.

        7.13    No Abatement of Obligations.     This Agreement shall remain in
full force and effect and Borrower's obligation to make interest payments and to
pay all other charges required by this Agreement shall remain unabated during
the period required for repair and restoration.

        7.14    Damage Near End of Term.     Notwithstanding any other provision
to the contrary in this Article VII, if damage to or destruction of the Property
occurs during the last twenty-four (24) months of the Term, and if such damage
or destruction cannot reasonably be expected by Lender to be fully repaired or
restored prior to the date that is twelve (12) months prior to the end of the
Term, then either Lender or Borrower shall have the right to accelerate the
Maturity Date on thirty (30) days' prior notice to the other by giving notice
thereof within sixty (60) days after the date of such damage or destruction.
Upon any such termination, Lender shall be entitled to retain all insurance
proceeds, grossed up by Borrower to account for the deductible or any
self-insured retention. If Lender shall give Borrower a notice under this
Section 7.14 that it seeks to terminate this Agreement at a time prior to the
end of the Term, then such termination notice shall be of no effect if Borrower
shall so notify Lender within thirty (30) days.


ARTICLE VIII
CONDEMNATION


        8.1    Total Taking.     If at any time during the Term the Innisbrook
Premises are totally and permanently taken by Condemnation, this Agreement shall
terminate on the Date of Taking and Borrower shall promptly pay all outstanding
Interest, principal and other charges through the date of termination. Lender
shall be entitled to immediately exercise its purchase option pursuant to
Article XI, with the exercise of such option deemed to have taken place
immediately prior to the effectiveness of any such condemnation action. If at
any time during the Term and prior to the Release Date the Tamarron Premises are
totally and permanently taken by Condemnation, this Agreement shall continue in
full force and effect, and Lender shall be entitled to the first $250,000 of
proceeds therefrom together with any additional amounts payable to Borrower
after repayment of the Permitted Exceptions with respect to the Tamarron
Premises, which amount Lender shall hold as Additional Collateral in accordance
with the terms hereof. Amounts so held as Additional Collateral pursuant to this
Section 8.1 from time to time shall be deemed to accrue interest at a money
market rate as reasonably determined by Lender and such interest shall be
credited to such cash collateral account.

        8.2    Partial Taking.     If a portion of the Property is taken by
Condemnation, this Agreement shall remain in effect if the Innisbrook Property
is not thereby rendered Unsuitable For Its Primary Intended Use, but if the
Innisbrook Property is thereby rendered Unsuitable For Its Primary Intended Use,
this Agreement shall terminate on the Date of Taking.

        8.3    Restoration.     If there is a partial taking of the Property and
this Agreement remains in full force and effect pursuant to Section 8.2,
Borrower at its cost shall accomplish all necessary restoration up to but not
exceeding the amount of the Award payable to Borrower, as provided herein. If
the partial taking affects the Tamarron Property, and restoration is not
feasible, the proceeds of the applicable Award shall be treated as cash
collateral in accordance with the terms set forth in Section 8.1.

        8.4    Award-Distribution.     The entire Award shall belong to and be
paid to Lender, except that, subject to the rights of the Lender Assignee,
Borrower shall be entitled, in the event that Borrower restores the Property, to
receive from the Award disbursements in the same manner as the disbursement of
insurance proceeds pursuant to Section 7.9. Borrower shall also be entitled to
disbursement from any Award, if and to the extent such Award specifically
includes such item, a sum

41

--------------------------------------------------------------------------------



attributable to the value of the loss of Borrower's business during the
remaining term, less the amount of any such value in which Lender would have
participated pursuant to the terms of this Agreement.

        8.5    Temporary Taking.     The taking of the Property, or any part
thereof, by military or other public authority shall constitute a taking by
Condemnation only when the use and occupancy by the taking authority has
continued for longer than six (6) months. During any such six (6) month period,
which shall be a temporary taking, all the provisions of this Agreement shall
remain in full force and effect. In the event of any such temporary taking, the
entire amount of any such Award made for such temporary taking allocable to the
Term, whether paid by way of damages, rent or otherwise, shall be paid to
Borrower.


ARTICLE IX
CAPITAL REPLACEMENT FUND


        9.1    Capital Replacement Fund.     Borrower shall be obligated to pay
to Lender, and Lender shall be obligated to accrue, the Capital Replacement
Reserve. Amounts in the Capital Replacement Fund shall be and remain the
property of Borrower, shall be subject to the rights of Lender as herein
provided, and shall be additional security for Borrower's obligations hereunder.
The Capital Replacement Reserve shall be paid to Lender by Borrower on the last
day of each Fiscal Quarter of Borrower. Amounts in the Capital Replacement Fund
from time to time shall be deemed to accrue interest at a money market rate as
reasonably determined by Lender and such interest shall be credited to the
Capital Replacement Fund. Upon the written request by Borrower to Lender stating
the specific use to be made and subject to the reasonable approval of Lender,
the Capital Replacement Fund shall be made available to Borrower for Capital
Expenditures. Borrower shall have no rights with respect to any amounts in the
Capital Replacement Fund except as provided herein. Subject to Lender's approval
of the Capital Expenditures (which approval shall not be unreasonably withheld
and which shall be granted provided such improvements are reasonably expected to
increase the long-term value of the Property), Lender shall make available to
Borrower amounts from the Capital Replacement Fund under the following
conditions:

        (a)   No Event of Default exists and is continuing;

        (b)   Borrower presents paid qualifying receipts or invoices;

        (c)   Such expenditures are included in the Capital Budget submitted to
and approved by Lender in accordance with Section 6.9 or will enhance the
long-term value of the Property; and

        (d)   If from time to time Borrower shall expend monies beyond the
balance in the Capital Replacement Fund, then Borrower shall be afforded the
opportunity to present such paid invoices for reimbursement at later dates when
the Borrower's reserve balance shall be replenished to a level that can support
such expenditure.

        9.2    Capital Replacement Fund to Be Held Pursuant to the Terms of the
Westin Management Agreement.     During the period Westin Hotel Company is
managing the Innisbrook Property pursuant to the Westin Management Agreement,
the Capital Replacement Fund shall be held by Westin Hotel Company pursuant to
the terms of the Westin Management Agreement; provided Lender and Westin Hotel
Company shall enter into a separate agreement respecting their respective
rights.

42

--------------------------------------------------------------------------------




ARTICLE X
EVENTS OF DEFAULT AND REMEDIES


        10.1    Events of Default.     If any one or more of the following
events (individually, an "Event of Default") shall occur:

        (a)   if Borrower shall fail to make payment of the Interest payable by
Borrower under this Agreement when the same becomes due and payable and such
failure is not cured by Borrower within a period of ten (10) days after receipt
by Borrower of notice thereof from Lender; provided, however, Borrower is only
entitled to three (3) such notices per twelve (12) month period and that such
notice shall be in lieu of and not in addition to any notice required under
applicable law;

        (b)   if Borrower shall fail to observe or perform any material term,
covenant or condition of this Agreement and such failure is not cured by
Borrower within a period of thirty (30) days after receipt by Borrower of notice
thereof from Lender, unless such failure cannot with due diligence be cured
within a period of thirty (30) days, in which case such failure shall not be
deemed to continue if Borrower proceeds promptly and with due diligence to cure
the failure and diligently completes the curing thereof as soon as reasonably
practicable following receipt of notice from Lender of the default; provided,
however, that such notice shall be in lieu of and not in addition to any notice
required under applicable law; provided further, however, that the cure period
shall not extend beyond thirty (30) days as otherwise provided by this
Section 10.1(b) if the facts or circumstances giving rise to the default are
creating a further harm to Lender or the Property and Lender makes a good faith
determination that Borrower is not undertaking remedial steps that Lender would
cause to be taken if this Agreement were then to terminate;

        (c)   if Borrower shall:

          (i)  admit in writing its inability to pay its debts as they become
due,

         (ii)  file a petition in bankruptcy or a petition to take advantage of
any insolvency act,

        (iii)  make an assignment for the benefit of its creditors,

        (iv)  be unable to pay its debts as they mature,

         (v)  consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or

        (vi)  file a petition or answer seeking reorganization or arrangement
under the Federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof;

        (d)   if Borrower shall, on a petition in bankruptcy filed against it,
be adjudicated as bankrupt or a court of competent jurisdiction shall enter an
order or decree appointing, without the consent of Borrower, a receiver of
Borrower or of the whole or substantially all of its property, or approving a
petition filed against it seeking reorganization or arrangement of Borrower
under the federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;

        (e)   if Borrower shall be liquidated or dissolved, or shall begin
proceedings toward such liquidation or dissolution;

        (f)    if the estate or interest of Borrower in the Property or any part
thereof shall be levied upon or attached in any proceeding and the same shall
not be vacated or discharged or bonded within the later of ninety (90) days
after commencement thereof or thirty (30) days after receipt by Borrower of
notice thereof from Lender (unless Borrower shall be contesting such lien or

43

--------------------------------------------------------------------------------






attachment in accordance with Section 6.12); provided, however, that such notice
shall be in lieu of and not in addition to any notice required under applicable
law;

        (g)   if, except as a result of damage, destruction or a partial or
complete Condemnation Borrower voluntarily ceases operations on the Property;

        (h)   any representation or warranty made by Borrower herein or in any
certificate, demand or request made pursuant hereto proves to be incorrect, now
or hereafter, in any material respect and the same has not been cured or
remedied within a period of thirty (30) days after receipt by Borrower of notice
thereof from Lender; or

        (i)    an "Event of Default" (as defined in any lease or loan) by any
Affiliate of Borrower in any other lease or loan by and between such party and
Lender or any Affiliate of Lender, or an "Event of Default" under the Pledge
Agreement;

        THEN, Borrower shall be declared to have breached this Agreement. Lender
may accelerate Borrower's obligations hereunder by giving Borrower not less than
ten (10) days' notice (or no notice for clauses (c), (d), (e), (f) and (g)) of
such termination and upon the expiration of the time fixed in such notice, all
amounts due and payable hereunder or under any of the Loan Documents shall
become immediately due and payable and all rights of Borrower under this
Agreement shall cease. Lender shall have all rights at law and in equity
available to Lender and to secured lenders generally as a result of Borrower's
breach of this Agreement.

        10.2    Payment of Costs.     Borrower shall, to the extent permitted by
law, pay as Additional Charges all costs and expenses incurred by or on behalf
of Lender, including reasonable attorneys' fees and expenses, as a result of any
Event of Default hereunder.

        10.3    Appointment of Receiver.     Upon the occurrence of an Event of
Default, and upon filing of a suit or other commencement of judicial proceedings
to enforce the rights of Lender hereunder, Lender shall be entitled, as a matter
or right, to the appointment of a receiver or receivers acceptable to Lender of
the Property and of the revenues, earnings, income, products and profits
thereof, pending such proceedings, with such powers as the court making such
appointment shall confer.

        10.4    Waiver.     If this Agreement is terminated pursuant to
Section 10.1, Borrower waives, to the extent permitted by applicable law (a) any
right of redemption, re-entry or repossession.

        10.5    Prepayment Premium.     Upon acceleration of the obligations of
Borrower hereunder, whether before or after an Event of Default, then in
addition to payment of all other amounts due and owing under this Agreement or
the other Loan Documents, Borrower shall pay to Lender, as prepayment
consideration, an amount equal to the greater of (a) ten (10%) percent of the
outstanding Loan balance, or (b) the present value of a series of payments each
equal to the Payment Differential payable on each monthly payment date over the
balance of the term of the Note discounted at the Reinvestment Yield.
Notwithstanding the foregoing, no prepayment premium shall be due and owing upon
the repayment of the Loan as a result of a prepayment in accordance with
Article VII or Article VIII.

        10.6    Application of Funds.     Any payments received by Lender under
any of the provisions of this Agreement during the existence or continuance of
any Event of Default (and such payment is made to Lender rather than Borrower
due to the existence of an Event of Default) shall be applied to Borrower's
obligations in the order which Lender may determine or as may be prescribed by
the laws of the State.

44

--------------------------------------------------------------------------------






ARTICLE XI
PURCHASE OPTION


        Upon the expiration or sooner termination of this Agreement for any
purpose whatsoever (including in the event of an Event of Default and the
exercise by Lender of its remedies under the Loan Documents), and without
limiting any other rights or remedies available to Lender hereunder, Lender
shall have the right to acquire the Innisbrook Property from Borrower (the
"Purchase Option") for either of the following forms of consideration:

        (a)   The payment by Lender to Borrower, in cash, of the Fair Market
Value of the Innisbrook Property on the date of exercise of the Purchase Option
(subject to Borrower's obligation to pay the outstanding principal amount of the
Loan and accrued interest, together with any other payments due and owing under
this Agreement or the Loan Documents, including the Additional Interest Amount);
or

        (b)   Cancellation of the outstanding principal balance of the Loan,
including any obligation to pay the Additional Interest Amount, and the issuance
by Lender to Borrower of the Purchase Price/Lender's Shares (as increased by any
stock splits or stock dividends issued by GTA Inc. during the term of this
Agreement and adjusted for any successor entity to GTA by way of merger or
otherwise based on the exchange rate at the time of such merger).

Upon notice of exercise by Lender of the Purchase Option, Borrower shall execute
a special warranty deed, bill of sale, and such other documents and instruments
as Lender reasonably requires, and shall take all other actions reasonably
necessary or desirable to convey good and marketable title to the Innisbrook
Property to Lender, subject only to Permitted Exceptions. Borrower shall not
remove any Tangible Personal Property from the Property upon termination of the
Agreement and any amounts remaining in the Capital Replacement Reserve shall be
paid over to Lender. Borrower shall pay for an owner's title insurance policy
for Lender, in customary form, and shall pay for all transfer and recording
taxes applicable to such purchase and sale. The purchase option granted to
Lender herein shall be memorialized and recorded in the Deed of Trust. Upon
consummation of Lender's option to purchase the Innisbrook Property pursuant to
this Article XI, Borrower shall vacate and surrender the Innisbrook Property to
Lender in the condition in which the Innisbrook Property was in on the Closing
Date, except as repaired, rebuilt, restored, altered or added to as permitted or
required by the provisions of this Agreement and except for ordinary wear and
tear (subject to the obligation of Borrower to maintain the Property in good
order and repair during the Term). Lender shall cooperate with Borrower to
minimize any adverse tax impact to Borrower upon Lender's exercise of the
Purchase Option, including, without limitation, the purchase of the stock of the
entity owning the Innisbrook Property; provided such cooperation shall be at no
additional cost to Lender, shall not result in Lender having a different tax
basis in the Innisbrook Property, shall not subject Lender to additional
liabilities, nor delay the conveyance of the Innisbrook Property to Lender.


ARTICLE XII
SALE, LEASING AND ASSIGNMENT


        12.1    Prohibition Against Sale.     Borrower shall not, without the
prior written consent of Lender, which consent Lender may withhold in its
reasonable discretion, sell, assign, or otherwise transfer (except to an
Affiliate of Borrower or a Permitted Assignee) the Property or any interest
therein, whether voluntarily, involuntarily or by operation of law. For purposes
of this Article 12, a Change in Control of the Borrower shall constitute a sale
of the Property. In no event shall Borrower be permitted to place junior
encumbrances on all or any part of the Innisbrook Property, except to the extent
specially permitted by Section 2.11(c).

45

--------------------------------------------------------------------------------



        12.2    Leases.     

        (a)    Permitted Leases.     In no event shall Borrower lease all or any
portion of the Property in a manner which is inconsistent with Borrower's
obligation to enhance the long-term value of the Property, nor shall Lender
withhold its consent to any assignment or sublease of the Property which is
consistent with such obligation. Lender hereby approves all existing leases and
licenses on the Property which are set forth in Schedule 6.9 of the Stock
Purchase and Merger Agreement. Borrower's proposed lease or any of the following
transfers shall require Lender's prior written consent, which consent Lender may
withhold in its reasonable discretion provided Lender determines that such lease
or transfer is inconsistent with Borrower's obligation to enhance the long-term
value of the Property:

          (i)  lease or license to operate golf courses;

         (ii)  lease or license to operate golf professionals' shops;

        (iii)  lease or license to operate golf driving ranges;

        (iv)  lease or license to operate hotel and conference facilities; and

         (v)  lease or license to operate any other portions (but not the
entirety) of the Property customarily associated with or incidental to the
operation of the golf course which provide for an annual lease or license
payment of in excess of $25,000 (which amount shall be increased by increases in
the CPI from the Commencement Date).

        (b)    Terms of Leases.     Each lease with respect to the Property
shall be subject and subordinate to the lien of the Lender in the Property. No
lease made as permitted by this Section 12.2 shall affect or reduce any of the
obligations of Borrower hereunder, and all such obligations shall continue in
full force and effect as if no lease had been made. No lease shall impose any
additional obligations on Lender under this Agreement.

        (c)    Copies.     Borrower shall, not less than sixty (60) days prior
to any proposed assignment or lease, deliver to Lender written notice of its
intent to assign or lease, which notice shall identify the intended assignee or
sublessee by name and address, shall specify the effective date of the intended
assignment or lease, and shall be accompanied by an exact copy of the proposed
assignment or lease. Borrower shall provide Lender with such additional
information or documents reasonably requested by Lender with respect to the
proposed transaction and the proposed assignee or subtenant, and an opportunity
to meet and interview the proposed assignee or subtenant, if requested.

        (d)    Assignment of Rights in Leases.     As security for performance
of its obligations under this Agreement, Borrower hereby grants, conveys and
assigns to Lender all right, title and interest of Borrower in and to all leases
now in existence or hereinafter entered into for any or all of the Property, and
all extensions, modifications and renewals thereof and all rents, issues and
profits therefrom. Lender hereby grants to Borrower a license to collect and
enjoy all rents and other sums of money payable under any lease of any of the
Property; provided, however, that Lender shall have the absolute right at any
time after the occurrence and continuance of an Event of Default upon notice to
Borrower and any subtenants to revoke said license and to collect such rents and
sums of money and to retain the same. Borrower shall not (i) consent to, cause
or allow any material modification or alteration of any of the terms, conditions
or covenants of any of the leases or the termination thereof, without the prior
written approval of Lender nor (ii) accept any rents (other than customary
security deposits) more than ninety (90) days in advance of the accrual thereof
nor permit anything to be done, the doing of which, nor omit or refrain from
doing anything, the omission of which, will or could be a breach of or default
in the terms of any of the leases.

46

--------------------------------------------------------------------------------



        (e)    Licenses, Etc.     For purposes of this Section 12.2, leases
shall be deemed to include any licenses, concession arrangements, management
contracts (except to an Affiliate of the Lessee) or other arrangements relating
to the possession or use of all or any part of the Property.

        12.3    Transfers.     No assignment or lease shall in any way impair
the continuing primary liability of Borrower hereunder, as a principal and not
as a surety or guarantor, and no consent to any assignment or lease in a
particular instance shall be deemed to be a waiver of the prohibition set forth
in Section 12.1. Any assignment or other transfer of all or any portion of
Borrower's interest in the Property in contravention of the terms of this
Agreement shall be voidable at Lender's option. Anything in this Agreement to
the contrary notwithstanding, Borrower shall not lease all or any portion of the
Property which is inconsistent with Borrower's obligation to maximize the
long-term value of the Property, nor shall Lender withhold its consent to any
assignment or sublease of the Property which is consistent with such obligation.

        12.4    REIT Limitations.     Anything contained in this Agreement to
the contrary notwithstanding, Borrower shall not (i) lease or assign or enter
into other arrangements such that the amounts to be paid by the sublessee or
assignee thereunder would be based, in whole or in part, on the income or
profits derived by the business activities of the sublessee or assignee;
(ii) lease or assign the Property or this Agreement to any person that Lender
owns, directly or indirectly (by applying constructive ownership rules set forth
in Section 856(d)(5) of the Code), a 10% or greater interest; or (iii) lease or
assign the Property or this Agreement in any other manner or otherwise derive
any income which could cause any portion of the amounts received by Lender
pursuant to this Agreement or any lease to fail to qualify as "interest on
obligations secured by mortgages on real property, or on interests in real
property" within the meaning of Section 856(c)(3)(B) of the Code, or which could
cause any other income received by Lender to fail to qualify as income described
in Section 856(c)(2) of the Code. The requirements of this Section 12.4 shall
likewise apply to any further subleasing by any subtenant.

        12.5    Management Agreement.     Borrower shall not enter into any
management agreement that provides for the management and operation of the
Innisbrook Property by an unaffiliated third party without the prior written
consent of Lender, which consent shall not be unreasonably withheld. Borrower
agrees not to terminate or materially modify the Master Lease—Innisbrook or the
Westin Management Agreement or any interest therein without the prior written
consent of Lender, which consent shall not be unreasonably withheld or delayed.
Any subsequent manager of the Innisbrook Property shall be a first-class upscale
hotel operator with relevant experience in the operation and management of
first-class golf facilities.


ARTICLE XIII
ARBITRATION


        13.1    Arbitration.     In each case specified in this Agreement in
which it shall become necessary to resort to arbitration, such arbitration shall
be determined as provided in this Section 13.1. The party desiring such
arbitration shall give notice to that effect to the other party, and an
arbitrator shall be selected by mutual agreement of the parties, or if they
cannot agree within thirty (30) days of such notice, by appointment made by the
American Arbitration Association ("AAA") from among the members of its panels
who are qualified and who have experience in resolving matters of a nature
similar to the matter to be resolved by arbitration.

        13.2    Arbitration Procedures.     In any arbitration commenced
pursuant to Section 13.1 a single arbitrator shall be designated and shall
resolve the dispute. The arbitrator's decision shall be binding on all parties
and shall not be subject to further review or appeal except as otherwise allowed
by applicable law. Upon the failure of either party (the "non-complying party")
to comply with his decision, the arbitrator shall be empowered, at the request
of the other party, to order such compliance by the non-complying party and to
supervise or arrange for the supervision of the non-complying party.

47

--------------------------------------------------------------------------------



To the maximum extent practicable, the arbitrator and the parties, and the AAA
if applicable, shall take any action necessary to insure that the arbitration
shall be concluded within ninety (90) days of the filing of such dispute. The
fees and expenses of the arbitrator shall be shared equally by Lender and
Borrower except as otherwise specified above in this Section 13.2. Unless
otherwise agreed in writing by the parties or required by the arbitrator or AAA,
if applicable, arbitration proceedings hereunder shall be conducted in the
State. Notwithstanding formal rules of evidence, each party may submit such
evidence as each party deems appropriate to support its position and the
arbitrator shall have access to and right to examine all books and records of
Lender and Borrower regarding the Property during the arbitration.


ARTICLE XIV
LENDER'S RIGHT TO PLEDGE THE NOTES; BORROWER'S AND LENDER'S RIGHT OF FIRST OFFER


        14.1    Lender May Grant Liens.     Without the consent of Borrower,
Lender may, from time to time, directly or indirectly, create or otherwise cause
to exist any lien on, or assignment of, its interest in the Loan, the Notes, or
any portion thereof or interest therein, whether to secure any borrowing or
other means of financing or refinancing (the holder of any such assignment or
lien, a "Lender Assignee"). Upon Lender's reasonable request, Borrower shall
provide written acknowledgement of any such assignment to any Lender Assignee.
Following the Closing Date, Lender intends to assign its interest in the Loan
and the Notes to NationsBank, N.A. as agent. In connection therewith, Borrower
agrees to provide to NationsBank, N.A., as agent, a Phase I Environmental Report
Certified to NationsBank, N.A., as agent, in conformity with the reasonable
requirements of NationsBank, N.A. Borrower shall pay the first $10,000 of the
cost thereof and any amounts in excess thereof shall be paid equally by Borrower
and Lender.

        14.2    Borrower's Right of First Offer to Purchase.     Except for
assignments permitted or contemplated by Section 14.1, including conveyances by
any lender following the exercise of any remedies it may have, and excluding any
financing transactions wherein Lender retains any interest in a Note, if Lender
intends to sell a Note, and provided no Event of Default then exists, Borrower
shall have a right of first offer to purchase a Note ("Borrower's Right of First
Offer to Purchase") on the terms and conditions at which Lender proposes to sell
the Note to an unaffiliated third party. Lender shall give Borrower written
notice of its intent to sell and shall indicate the terms and conditions
(including the sale price) upon which Lender intends to sell such Note to a
third party. Borrower shall thereafter have sixty (60) days to elect in writing
to purchase such Note on the terms and conditions set forth in the notice
provided by Lender to Borrower. If Borrower does not elect to purchase such
Note, then Lender shall be free to sell the Note to a third party for a period
of two hundred seventy (270) days. However, if the price at which Lender intends
to sell the Note to a third party is less than 95% of the price set forth in the
notice provided by Lender to Borrower or otherwise are on terms which are
materially more favorable than the terms and conditions set forth in the notice,
then Lender shall again offer Borrower the right to acquire the Note upon the
same terms and conditions, provided that Borrower shall have only thirty
(30) days thereafter to complete the acquisition at such price, terms and
conditions.

        14.3    Lender's Right of First Offer to Purchase.     If Borrower
intends to sell the Innisbrook Property, Borrower shall have a right of first
offer to purchase the Innisbrook Property ("Lender's Right of First Offer to
Purchase") on the terms and conditions at which Borrower proposes to sell the
Innisbrook Property to an unaffiliated third party. Borrower shall give Lender
written notice of its intent to sell and shall indicate the terms and conditions
(including the sale price) upon which Borrower intends to sell the Innisbrook
Property to a third party. Lender shall thereafter have sixty (60) days to elect
in writing to purchase the Innisbrook Property on the terms and conditions set
forth in the notice provided by Borrower to Lender. If Lender does not elect to
purchase the Innisbrook

48

--------------------------------------------------------------------------------



Property, then Borrower shall be free to sell the Innisbrook Property to a third
party for a period of two hundred seventy (270) days. However, if the price at
which Borrower intends to sell the Innisbrook Property to a third party is less
than 95% of the price set forth in the notice provided by Borrower to Lender or
otherwise are on terms which are materially more favorable than the terms and
conditions set forth in the notice, then Borrower shall again offer Lender the
right to acquire the Innisbrook Property upon the same terms and conditions,
provided that Lender shall have only thirty (30) days thereafter to complete the
acquisition at such price, terms and conditions.


ARTICLE XV
INDEMNIFICATION


        15.1    Borrower's Indemnification of Lender.     Except as otherwise
provided in Section 6.5(b) and notwithstanding the existence of any insurance
provided for in Article VII, and without regard to the policy limits of any such
insurance, Borrower will protect, indemnify, save harmless and defend any Lender
Indemnitee from and against all liabilities, obligations, claims, actual damages
(but excluding consequential damages), penalties, causes of action, costs and
expenses (including reasonable attorneys' fees and expenses), to the extent
permitted by law, imposed upon or incurred by or asserted against any Lender
Indemnitee by reason of:

        (a)   any accident, injury to or death of persons or loss of or damage
to property occurring on or about the Property or adjoining property, including,
but not limited to, any accident, injury to or death of Person or loss of or
damage to property resulting from golf balls, golf clubs, golf shoes, lawn
mowers or other equipment, pesticides, fertilizers or other substances, golf
carts, tractors or other motorized vehicles present on or adjacent to the
Property;

        (b)   any use, misuse, non-use, condition, maintenance or repair of the
Property;

        (c)   any Impositions (which are the obligations of Borrower to pay
pursuant to the applicable provisions of this Agreement);

        (d)   any failure on the part of Borrower to perform or comply with any
of the terms of this Agreement;

        (e)   any so-called "dram shop" liability associated with the sale
and/or consumption of alcohol at the Property;

        (f)    the non-performance of any of the terms and provisions of any and
all existing and future leases of the Property to be performed by the landlord
(Borrower) thereunder;

        (g)   the negligence or alleged negligence of Lender with respect to the
Property;

        (h)   any liability Lender may incur or suffer as a result of any
permitted contest by Borrower pursuant to Section 6.12;

        (i)    any other loss, damage or liability to any Lender Indemnitee
arising out of this Agreement or in connection herewith, unless such suit, claim
or damage is caused by the gross negligence or willful misconduct of such Lender
Indemnitee.

        15.2    Lender's Indemnification of Borrower.     Lender shall protect,
indemnify, save harmless and defend Borrower from and against all liabilities,
obligations, claims, actual or consequential damages, penalties, causes of
action, costs and expenses (including reasonable attorneys' fees and expenses)
imposed upon or incurred by or asserted against Borrower as a result of Lender's
gross negligence or willful misconduct.

        15.3    Mechanics of Indemnification.     As soon as reasonably
practicable after receipt by the indemnified party of notice of any liability or
claim incurred by or asserted against the indemnified party that is subject to
indemnification under this Article XV, the indemnified party shall give notice

49

--------------------------------------------------------------------------------



thereof to the indemnifying party. The indemnified party may at its option
demand indemnity under this Article XV as soon as a claim has been threatened by
a third party, regardless of whether an actual loss has been suffered, so long
as the indemnified party shall in good faith determine that such claim is not
frivolous and that the indemnified party may be liable for, or otherwise incur,
a loss as a result thereof and shall give notice of such determination to the
indemnifying party. The indemnified party shall permit the indemnifying party,
at its option and expense, to assume the defense of any such claim by counsel
selected by the indemnifying party and reasonably satisfactory to the
indemnified party, and to settle or otherwise dispose of the same; provided,
however, that the indemnified party may at all times participate in such defense
at its expense, and provided further, however, that the indemnifying party shall
not, in defense of any such claim, except with the prior written consent of the
indemnified party, consent to the entry of any judgment or to enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff in question to the indemnified party and its
affiliates a release of all liabilities in respect of such claims, or that does
not result only in the payment of money damages by the indemnifying party. If
the indemnifying party shall fail to undertake such defense within thirty
(30) days after such notice, or within such shorter time as may be reasonable
under the circumstances, then the indemnified party shall have the right to
undertake the defense, compromise or settlement of such liability or claim on
behalf of and for the account of the indemnifying party.

        15.4    Survival of Indemnification Obligations; Available Insurance
Proceeds.     Borrower's or Lender's liability for a breach of the provisions of
this Article XV arising during the term hereof shall survive any termination of
this Agreement. Notwithstanding anything herein to the contrary, each party
agrees to look first to the available proceeds from any insurance it carries in
connection with the Property prior to seeking indemnification or otherwise
seeking to recover any amounts to compensate a party for its damages and then to
seek indemnification only to the extent of any loss not covered by their
available insurance proceeds.


ARTICLE XVI
MISCELLANEOUS


        16.1    Notices.     All notices, demands, requests, consents, approvals
and other communications hereunder shall be in writing and delivered or mailed
(by registered or certified mail, return receipt requested and postage prepaid),
addressed to the respective parties, as set forth below:

If to Lender:

Golf Trust of America, L.P.
14 North Adger's Wharf
Charleston, South Carolina 29401
Tel.: (803) 723-4653
Fax: (803) 723-0479
Attn: W. Bradley Blair, II

Copy to:

O'Melveny & Myers LLP
Embarcadero Center West
275 Battery Street
San Francisco, California 94111
Attn: Peter T. Healy, Esq.
Tel.: (415) 984-8833
Fax: (415) 984-8701

50

--------------------------------------------------------------------------------




If to the Borrower:

Mr. Merrick R. Kleeman
Starwood Capital Group, L.P.
Three Pickwick Plaza, Ste. 250
Greenwich, Connecticut 06830
Tel.: 203-861-2100
Fax: 203-861-2101

Copy to:

James B. Carlson, Esq.
Mayer, Brown & Platt
1675 Broadway, Suite 1900
New York, New York 10019
Tel.: 212-506-2515
Fax: 212-262-1910

        16.2    Authority to File Notices.     Borrower irrevocably appoints
Lender as its attorney-in-fact, with full power of substitution, to file for
record, at Borrower's cost and expense and in Borrower's name, any notices of
completion, notices of cessation of labor, or any other notices that Lender
considers necessary or desirable to protect its security.

        16.3    Inconsistencies with Loan Documents.     In the event of any
inconsistencies between the terms of this Agreement and any terms of any of the
Loan Documents, the terms of this Agreement shall govern and prevail.

        16.4    No Waiver; Remedies Cumulative.     No disbursement of proceeds
of the Loan shall constitute a waiver of any conditions to Lender's obligation
to make further disbursements, and if Borrower is unable to satisfy any such
conditions, the existence of any such waiver shall not preclude Lender from
thereafter declaring such inability to constitute a default under this
Agreement. No failure or delay on the part of Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to and not exclusive of
any rights or remedies provided by law or otherwise available.

        16.5    Lender Approval of Instruments and Parties.     All proceedings
taken in accordance with transactions provided for herein; all waivers of lien,
surveys, appraisals and documents required or contemplated by this Agreement and
the Persons responsible for the execution and preparation thereof shall be
satisfactory to, and subject to approval by, Lender. Lender's counsel shall be
provided with copies of all documents which they may reasonably request in
connection with this Agreement.

        16.6    Lender Determination of Facts.     Lender shall at all times be
free to hire such independent consultants as it deems reasonably necessary to
independently establish the existence or nonexistence of any fact or facts, the
existence or nonexistence of which is a condition of this Agreement or of any
disbursement of Loan proceeds hereunder. The costs of such consultants are to be
paid by Borrower, provided such consultants are hired in the ordinary course of
Lender's business and similar consultants are generally engaged to review all
properties in which Lender owns a fee, leasehold or mortgagee's interest.
Provided no Event of Default then exists (in which case the foregoing limitation
shall not apply) the annual cost of Lender's regular consultants shall not
exceed on average Two Thousand Five Hundred Dollars ($2,500) per year, which
amount shall be increased to reflect increases in the CPI from the date hereof.

51

--------------------------------------------------------------------------------



        16.7    Incorporation of Preamble, Recitals and Exhibits.     The
preamble, recitals and exhibits hereto are hereby incorporated into this
Agreement and made a part hereof.

        16.8    Entire Agreement.     This Agreement and the other Loan
Documents constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof and supersedes all prior
agreements between the parties with respect to the matters contained in this
Agreement and the other Loan Documents. All prior or contemporaneous
understandings, oral representations or agreements had among the parties with
respect to this subject matter are merged and contained in this Agreement and
the other Loan Documents.

        16.9    Further Assurances.     Borrower shall execute and deliver from
time to time, promptly after any request therefor by Lender, any and all
instruments, agreements and documents and shall take such other action as may be
necessary or desirable in the opinion of Lender to maintain, perfect or insure
Lender's security provided for herein and in the other Loan Documents, including
the execution of UCC-1 renewal statements, the execution of such amendments to
the Deed of Trust and the other Loan Documents, the delivery of such
endorsements to the Title Company and any and all documents or instruments in
respect of any revenues from the Property, all as Lender shall reasonably
require, and shall pay all fees and expenses (including reasonable attorneys'
fees) related thereto or incurred by Lender in connection therewith.

        16.10    Changes, Waivers, Discharge and Modifications in Writing.
    No provision of this Agreement may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.

        16.11    Choice of Law.     THIS AGREEMENT AND THE TRANSACTION
CONTEMPLATED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

        16.12    Disbursements in Excess of Loan Amount.     If the total
disbursements by Lender exceed the amount of the Loan, to the extent permitted
by the laws of the State of New York, the total of all disbursements shall be
secured by the Loan Documents. All other sums expended by Lender pursuant to
this Agreement or any other Loan Documents shall be deemed to have been paid to
Borrower and shall be secured by the Loan Documents. Funds advanced in the
reasonable exercise of Lender's judgment that the same are needed to complete
the Improvements or to protect its security are to be deemed obligatory advances
hereunder and are to be added to the total indebtedness due under the Note and
secured by the Loan Documents and said indebtedness shall be increased
accordingly.

        16.13    Counterparts.     This Agreement and all other Loan Documents
may be executed in any number of counterparts each of which shall be deemed an
original, but all such counterparts together shall constitute but one agreement.
Signature and acknowledgement pages may be detached from the counterparts and
attached to a single copy of the document to physically form one document.

        16.14    Time is of the Essence.     Time is of the essence of this
Agreement.

        16.15    Attorneys' Fees.     For the purpose of this Agreement and the
other Loan Documents, the terms "attorneys' fees" and "attorneys' fees and
costs" shall each mean the fees and expenses of counsel to the parties hereto,
which may include printing, photostating, duplicating and other expenses, air
freight charges, and fees billed for law clerks, paralegals, librarians and
others not admitted to the bar but performing services under the supervision of
an attorney. The terms "attorneys' fees" and "attorneys' fees and costs" shall
also each include all such fees and expenses incurred with respect to appeals,
arbitrations and bankruptcy proceedings, and whether or not any action or
proceeding is brought with respect to the matter for which said fees and
expenses were incurred and shall also include all such fees and expenses
incurred in enforcing any judgment. In the event of any dispute between the
parties hereto involving the covenants or conditions contained in this Agreement
or arising

52

--------------------------------------------------------------------------------



out of the subject matter of this Lease, the prevailing party shall be entitled
to recover against the other party reasonable attorneys' fees and court costs.

        16.16    Severability.     Should any portion of this Agreement be
declared invalid and unenforceable, then such portion shall be deemed to be
severed from this Agreement and shall not affect the remainder thereof.

        16.17    Interest Rate Limitation.     It is the intent of Borrower and
Lender in the execution of this Agreement and the other Loan Documents that the
Loans be exempt from the usury laws of the State of New York. In the event that,
for any reason, it should be determined that the New York usury law is
applicable to the Loans, Lender and Borrower stipulate and agree that none of
the terms and provisions contained herein or in any of the other Loan Documents
shall ever be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate in excess of the
maximum interest rate permitted to be charged by the laws of the State of New
York. In such event, if Lender shall collect any monies which are deemed to
constitute interest which would otherwise increase the effective interest rate
on the Loans to a rate in excess of the maximum interest rate permitted to be
charged by the laws of the State of New York, all such sums deemed to constitute
interest in excess of such maximum rate shall, at the option of Lender, be
credited to the payment of sums due hereunder or under the other Loan Documents
or shall be returned to Borrower.

        16.18    Brokers.     Borrower hereby represents and warrants to Lender
that there are no brokerage commissions or finders' fees due or claimed by any
party to be due in connection with or with respect to the transaction
contemplated hereby as a result of any agreements or understandings, including
alleged agreements and understandings, with Borrower or any affiliate of
Borrower or anyone claiming to represent Borrower or any affiliate of Borrower.
Lender hereby represents and warrants to Borrower that there are no brokerage
commissions or finders' fees due or claimed by any party to be due in connection
with or with respect to the transaction contemplated hereby as a result of any
agreements or understandings, including alleged agreements and understandings,
with Lender or any affiliate of Lender or anyone claiming to represent Lender or
any affiliate of Lender.

        16.19    Non-Recourse as to Lender and Borrower.     

        (a)   Anything contained herein to the contrary notwithstanding, any
claim based on or in respect of any liability of Lender under this Agreement
shall be enforced only against Lender's interest in the Collateral and not
against any other assets, properties or funds of (a) Lender, (b) any director,
officer, general partner, limited partner, employee or agent of Lender, or any
general partner of Lender, any of their respective general partners or
stockholders (or any legal representative, heir, estate, successor or assign of
any thereof), (c) any predecessor or successor partnership or corporation (or
other entity) of Lender, or any of their respective general partners, either
directly or through either Lender or their respective general partners or any
predecessor or successor partnership or corporation or their stockholders,
officers, directors, employees or agents (or other entity), or (d) any other
Person affiliated with any of the foregoing, or any director, officer, employee
or agent of any thereof. Borrower shall have the right of setoff against
payments due under the Note following a judicial determination of a court of
competent jurisdiction of Lender's liability for the breach of one or more of
its obligations hereunder.

        (b)   Except as expressly set forth below, the recourse of Lender with
respect to the obligations evidenced by the Note and the Loan Documents shall be
solely to the Property. Notwithstanding the foregoing, nothing shall be deemed
in any way to impair, limit or prejudice the rights of Lender:

          (i)  in foreclosure proceedings or in any ancillary proceedings
brought to facilitate Lender's foreclosure on the Property or the Pledged
Lender's Shares or any portion thereof,

53

--------------------------------------------------------------------------------



provided such exception shall not expand Lender's ability to seek recourse
against assets in which it has no security interest;

         (ii)  to recover from Borrower any condemnation or insurance proceeds
attributable to the Property which were not paid to Lender or used to restore
the Property in accordance with the terms of this Agreement;

        (iii)  to recover from Borrower any rents, profits, security deposits,
advances, rebates, prepaid rents, room or other hotel or golf course revenues or
other similar sums attributable to the Property collected by or for Borrower
following an Event of Default and not properly applied to the reasonable fixed
and operating expenses of the Property, including payments of the Loan; and

        (iv)  to recover any damages as a result of any fraud or
misrepresentation by Borrower in connection with the Property or the Loan
Documents.

        16.20    No Relationship.     Lender shall in no event be construed for
any purpose to be a partner, landlord, fee owner, joint venturer or associate of
Borrower or of any tenant, operator, concessionaire or licensee of Borrower with
respect to the Property or any of the Other Leased Properties or otherwise in
the conduct of their respective businesses. Without limiting the foregoing,
Borrower confirms that this Agreement creates a creditor/debtor relationship and
not that of a landlord/tenant or partnership.

        16.21    Successors and Assigns.     This Agreement shall be binding
upon and inure to the benefit of the permitted heirs, executors, administrators,
legal representatives, successors and assigns of the parties.

        16.22    Competition Between Lender and Borrower.     Lender and
Borrower agree that neither party shall be restricted as to other relationships
and competition. Affiliates of Borrower shall be allowed to own, lease and/or
manage other golf courses or golf resorts that are not affiliated with Lender,
provided that such other ownership, leasing or management arrangements are
disclosed to Lender in writing. Subject to the provisions of Section 16.24,
Lender may acquire or own golf courses that may be geographically proximate to
one or more golf courses that Borrower or Affiliates of Borrower may own, manage
or lease.

        16.23    Waiver of Jury Trial.     BORROWER AND LENDER HEREBY AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION
AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of
this waiver is intended to be all encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Borrower and Lender acknowledge that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on the waiver in entering into this Agreement, and that each
will continue to rely on the waiver in their related future dealings. Borrower
and Lender further warrant and represent that each has reviewed this waiver with
its legal counsel, and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

54

--------------------------------------------------------------------------------



        16.24    Right of First Offer to Lease Additional Golf Courses Proximate
to the Innisbrook Property.     Neither Lender nor any of its Affiliates, either
individually or with any other Person, shall at any time while the Loan is
outstanding own, lease, finance and/or manage an existing property containing a
golf course which is located within a twenty-five mile radius (the "Restricted
Radius") of the Innisbrook Premises except in accordance with the terms of this
Section 16.24. If at any time while the Loan is outstanding, Lender or any of
its Affiliates shall be given the opportunity with an unrelated third-party
(each such party, a "Third Party") to own or lease a golf course that is within
the Restricted Radius, which opportunity Lender or any of its Affiliates intends
to accept, then Lender shall send notice to Borrower of such opportunity
together with a copy of the proposed agreement or term sheet (the "Proposed
Agreement") between Lender or its Affiliate and the Third-Party pertaining to
such opportunity. Within forty-five days of delivery of such notice to Borrower,
Borrower and Lender shall endeavor in good faith to execute and deliver to the
other a mutually satisfactory agreement setting forth such agreement, in lieu of
the Third-Party, with the Lender or its Affiliate, on substantially the same
terms and conditions in the Proposed Agreement. If agreement is not executed and
delivered as aforesaid, then Lender and its Affiliates shall be free for a
period of two hundred and seventy days to enter into such opportunity with the
Third-Party on generally the same terms and conditions as set forth in the
Proposed Agreement. Notwithstanding the foregoing, if any opportunity is
presented to Lender or any of its Affiliates to own or lease a property that is
within the Restricted Area and that has an existing and operating golf course,
then Lender shall have no obligation to provide Borrower with the notice
specified in this Section or to comply with the other requirements of this
Section during the period that such property has a pre-existing arrangement with
another owner, operator or manager, provided, that upon the expiration or
termination of such pre-existing arrangement, Lender shall offer such
opportunity to Borrower in accordance with the terms of this Section.

        IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be
duly executed and delivered as of the date first above written.

  Borrower:    
 
GOLF HOST RESORTS, INC.,
a Colorado corporation
 
 
 
By:
/s/  MERRICK R. KLEEMAN      

--------------------------------------------------------------------------------


 
    Its: President    
 
Lender:
 
 
 
GOLF TRUST OF AMERICA, L.P.,
a Delaware limited partnership
 
 
 
By:
GTA GP, Inc., a Maryland corporation
 
    Its: General Partner    
 
 
By:
 
/s/  W. BRADLEY BLAIR, II      

--------------------------------------------------------------------------------


 
      Its:   President    

55

--------------------------------------------------------------------------------


